2021 IL 125644



                                        IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 125644)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                           BRIAN BIRGE, Appellant.


                             Opinion filed February 19, 2021.



        JUSTICE MICHAEL J. BURKE delivered the judgment of the court, with
     opinion.

        Chief Justice Anne M. Burke and Justices Garman, Theis, Overstreet, and
     Carter concurred in the judgment and opinion.

        Justice Neville dissented, with opinion.



                                        OPINION

¶1       Following a jury trial, defendant Brian Birge was convicted of burglary (720
     ILCS 5/19-1(a), (b) (West 2014)) and arson (id. § 20-1(a)(1), (c)), both Class 2
     felonies carrying mandatory class X sentencing based on defendant’s criminal
     history (730 ILCS 5/5-4.5-95(b) (West 2014)). The Livingston County circuit court
     sentenced defendant to 24 years and 6 months’ imprisonment on each count, to be
     served concurrently, and further ordered defendant to pay the victim $117,230 in
     restitution. Defendant appealed, arguing, inter alia, that (1) the trial court failed to
     properly admonish the jurors in accordance with Illinois Supreme Court Rule
     431(b) (eff. July 1, 2012), (2) contrary to the statutory requirement, the restitution
     order lacked a sufficient evidentiary basis for the amount imposed (730 ILCS 5/5-
     5-6(f) (West 2014)), and (3) defense counsel was ineffective in failing to object to
     the restitution order. The appellate court affirmed defendant’s convictions and
     rejected his restitution argument. 2019 IL App (4th) 170341-U.

¶2       We allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315(a) (eff.
     Oct. 1, 2019). For the following reasons, we hold that the jurors were correctly
     admonished pursuant to Rule 431(b). The restitution order, however, was
     erroneously entered due to the lack of a sufficient evidentiary basis, which thereby
     affected the integrity of the judicial process and the fairness of the restitution
     portion of the sentencing proceeding. Accordingly, we affirm the portion of the
     appellate court’s judgment that affirmed defendant’s convictions. But we vacate the
     restitution portion of the circuit court’s sentencing order and remand for a new
     hearing on that matter.


¶3                                     BACKGROUND

¶4       In February 2017, the case against defendant proceeded to a jury trial on the
     charges of burglary and arson. During voir dire, the trial court separated the venire
     into two groups of 16 each. It admonished the first group regarding the principles
     enumerated in Illinois Supreme Court Rule 431(b) (eff. July 1, 2012) as follows:

            “THE COURT: This is a criminal case as I mentioned. The defendant is
        presumed innocent. There are a number of propositions of law that you must be
        willing to follow if you are going to serve as a juror in this case. So I am going
        to recite those for you now. Please listen carefully as I will be asking if you
        understand these principles of law and if you accept these principles of law.




                                              -2-
            A person accused of a crime is presumed to be innocent of the charge
        against him. The fact that a charge has been made is not to be considered as any
        evidence or presumption of guilt against the Defendant.

            The presumption of innocence stays with the Defendant throughout the trial
        and is not overcome unless from all of the evidence you believe the State proved
        the Defendant’s guilt beyond a reasonable doubt.

            The State has the burden of proving the Defendant’s guilt beyond a
        reasonable doubt. The defendant does not have to prove his innocence. The
        Defendant does not have to present any evidence on his own behalf and does
        not have to testify if he does not wish to. If the Defendant does not testify, that
        fact must not be considered by you in any way in arriving at your verdict.

            So by a show of hands, do each of you understand these principles of law?

            PROSPECTIVE JURORS: (All hands raised.)

            THE COURT: Okay. And do each of you accept these principles of law?

            PROSPECTIVE JURORS: (All hands raised.)”

¶5        Defense counsel also questioned these same prospective jurors, asking whether
     they understood that defendant is presumed innocent and that the State had to prove
     defendant guilty beyond a reasonable doubt. All potential jurors raised their hands,
     indicating that they understood those principles. Nine jurors were selected from this
     first group.

¶6       The court then brought in a second group of 16 prospective jurors and
     admonished them in the same manner as it did the first group. It again asked, “By
     a show of hands, do each of you understand these principles of law?” All 16 of
     these venire members raised their hands. The court next asked, “Do each of you
     accept these principles of law?” All 16 venire members raised their hands again.
     When defense counsel questioned these prospective jurors, he too asked if they
     understood that defendant is presumed innocent and that the State must prove
     defendant guilty beyond a reasonable doubt. All 16 raised their hands to indicate
     that they understood those principles. From this group, three jurors and one
     alternate were selected. And the case proceeded to trial.




                                             -3-
¶7       Pontiac police sergeant Brad Baird testified at trial that he was on routine patrol
     on May 28, 2016, around 1:30 a.m., when he was flagged down by Willie Williams,
     who reported that a nearby store known as Chief City Vapor was on fire. Sergeant
     Baird went to the location and noticed that smoke and flames were coming from
     the building, the door was ajar, and broken glass lay scattered on the floor of the
     entryway. Nobody was in the building at the time. A trail of merchandise outside
     the store led to the southeast of the building, where there where several boxes with
     hundreds of items.

¶8       Officer Jonathan Marion testified that he was on duty at the time in question
     when he responded to a report from Sergeant Baird of a structure on fire at Chief
     City Vapor. Officer Marion arrived at the scene and saw heavy smoke and flames
     showing from inside the building. Officer Marion testified that Sergeant Baird,
     another officer, and the person who had flagged down Baird on the street were
     already at the scene when Marion arrived. The only other person in the vicinity was
     defendant, who was one block south of Chief City Vapor. Officer Marion
     approached defendant and noticed that he appeared nervous and was sweating
     profusely. Blood was dripping from his hand. Defendant told Marion that he cut his
     hand while working on a lawn mower. Marion testified that defendant was wearing
     shorts, a coat, and a hoodie. Glass shards and plastic tags were stuck to his clothing
     and legs. Defendant consented to a search of his person. Officer Marion recovered
     two pairs of pliers, a large amount of change, a set of keys, a lighter, and $115 in
     cash. Three of the keys recovered from defendant were for opening the locks for
     storage units on the property of Chief City Vapor.

¶9       Detective Michael Henson testified that he investigated the Chief City Vapor
     burglary after the fire was extinguished. Several stacks of clear plastic tags that read
     “sealed for your protection” were strewn about, both inside and outside the store.
     The tags were just like the ones that Officer Marion had recovered from defendant’s
     person. Henson also received keys recovered from defendant and learned that they
     opened an exterior garage and storage unit connected to Chief City Vapor. Finally,
     Henson testified that the store’s video surveillance system was badly damaged in
     the fire and that he was therefore unable to obtain any video of the crime. He
     decided against making further efforts to obtain surveillance video of the incident
     because the recovery attempt would be both costly and unlikely to be successful.




                                              -4-
¶ 10        Tom Roe testified he owned the business known as Chief City Vapor but that
       his father owned the building that the business was located in. Roe did not give
       anyone permission to enter the building after the store closed on the night of the
       fire. Roe kept some change and approximately $100 in cash in the store’s cash
       register. The keys discovered on defendant’s person unlocked the outbuildings on
       the property and were always kept in Roe’s desk, located inside the building. The
       trail of items found outside the building were the property of his business. That
       included the clear plastic tags (which were stored on shelves and used to seal bottles
       of vaping liquid). When asked about the damage the fire caused, Roe testified that
       he “had to gut the entire building down to pulling studs, pulling insulation,
       furnace.” He further stated that “everything was lost,” including the merchandise
       and furniture.

¶ 11       Shane Arndt, an arson investigator, testified that the Chief City Vapor fire was
       caused by someone introducing an open flame to the couch inside the store. He
       ruled out any accidental ignition source, such as faulty wiring or a furnace. The
       only potential source he could not rule out was the possibility that the disposable
       lighter recovered from defendant had been used to set the fire. He also testified that
       the glass door to the business was broken prior to the fire because the shattered
       glass on the floor did not have any smoke damage.

¶ 12       Defendant testified that he had overdosed on drugs approximately 12 hours
       prior to the fire and had been hospitalized. After discharge, defendant’s mother
       dropped him off at “Aly Anne’s” gambling parlor, which was located close to
       where Officer Marion later questioned defendant. Defendant testified that he did
       not remember many of the details from the relevant time because he was heavily
       medicated, drinking, and using drugs. He remembered leaving the gambling parlor
       and walking to his sister’s house. Defendant knocked on the door, but his sister did
       not answer, so he decided to return to Aly Anne’s to continue gambling. On his
       walk back, he observed some “commotion” and people running back and forth from
       a vehicle parked near Chief City Vapor. He watched as they drove away. Defendant
       then noticed stuff scattered outside. One of the items was a jacket, which he put on.
       He went through the pockets of the jacket and cut his hand on glass.




                                               -5-
¶ 13        Defendant further testified that he remembered talking to Officer Marion “a
       little bit” but did not recall discussing the cut on his hand. Defendant denied any
       involvement with the fire and testified that he never set foot on the property.

¶ 14       The jury found defendant guilty of both charges. At the sentencing hearing, a
       presentence investigation report (PSI) was admitted without objection. It showed
       defendant had four prior felony convictions—aggravated criminal sexual abuse,
       residential burglary, unlawful possession of a controlled substance, and theft.
       Defendant reported no physical or mental health issues but did report a history of
       substance abuse. The PSI recommended that the trial court order defendant to pay
       restitution to the victim. Although a letter had been sent to the victim requesting
       information about restitution, the victim did not respond. The PSI noted that
       defendant may have difficulty paying restitution.

¶ 15       The trial court sentenced defendant on both counts to 24 years and 6 months’
       imprisonment, with the sentences to run concurrently. The court also ordered
       defendant to pay $117,230 in restitution. The restitution order stated as follows:
       “Defendant shall pay all said restitution *** in any event within five (5) years after
       this date, and as follows: *** full payment within 12 months after defendant’s
       release from imprisonment in this case.”

¶ 16       Defendant appealed, arguing that the circuit court’s Rule 431(b)
       admonishments, which grouped the principles enunciated in the rule into one
       statement, constituted plain error. He maintained that the court should have recited
       each of the four principles in the rule individually and asked the venire members if
       they understood and accepted each principle after each was recited. He also argued
       that the circuit court erred in ordering restitution without sufficient evidentiary
       support or, in the alternative, that his trial counsel was ineffective for failing to
       object to the State’s recommended restitution order. Defendant conceded before the
       appellate court that he did not object to the Rule 431(b) admonishments or the
       restitution order and, further, that he failed to raise the issues in a posttrial motion,
       but he asked the court to nevertheless consider these arguments under the plain-
       error doctrine.

¶ 17      In response, the State argued that Rule 431(b) does not require the court to recite
       each principle separately and consequently no error, much less plain error,




                                                 -6-
       occurred. The State, however, conceded that the case should be remanded to the
       circuit court for a new hearing to substantiate the amount of restitution ordered.

¶ 18       The appellate court agreed defendant forfeited his claims; it then reviewed them
       for plain error. 2019 IL App (4th) 170341-U, ¶¶ 28, 57. With respect to the Rule
       431(b) admonishments, it found that no clear or obvious error occurred because the
       circuit court’s admonishments satisfied the requirements of the rule. Id. ¶¶ 32, 34.
       It concluded that the circuit court complied with the “ ‘specific question and
       response’ ” process outlined in People v. Thompson, 238 Ill. 2d 598, 607 (2010),
       and People v. Curry, 2013 IL App (4th) 120724, ¶ 65 (which recommended first
       reading verbatim all four principles to the venire members and then confirming that
       they understood and accepted those principles). 2019 IL App (4th) 170341-U,
       ¶¶ 31-32 (quoting Thompson, 238 Ill. 2d at 607).

¶ 19       The appellate court also rejected defendant’s request to excuse his forfeiture of
       the restitution argument as second-prong plain error. Id. ¶ 60. It found that the
       alleged error—the lack of some receipt or testimony in the record proving the
       restitution amount—was not sufficiently grave that it denied defendant a fair trial.
       Id. The appellate court also found that defendant’s ineffective assistance of counsel
       claim failed. Id. ¶ 55. Even assuming counsel’s performance was deficient,
       defendant could not demonstrate prejudice—the appellate court reasoned—where
       defendant failed to allege that the amount of restitution was incorrect or that the
       outcome of the sentencing hearing would have been any different had counsel
       objected to the restitution order, especially in light of the victim’s testimony that he
       had to “ ‘gut the entire building’ and ‘everything was lost’ in the fire.” Id.

¶ 20      As noted above, we granted defendant’s petition for leave to appeal.


¶ 21                                        ANALYSIS

¶ 22                          I. Admonishments Under Rule 431(b)

¶ 23       Before this court, defendant first argues that the trial court erred in admonishing
       the venire under Rule 431(b) because, by grouping the principles into one broad
       statement of law, the court failed to ensure that the potential jurors understood and
       accepted each of the four distinct concepts enumerated in the rule. Defendant




                                                -7-
       concedes that he forfeited this argument by failing to object at trial and by failing
       to raise the alleged error in a posttrial motion but asks this court to review it under
       the first prong of the plain-error doctrine.

¶ 24       It is well settled that, under the plain-error doctrine, a reviewing court may
       consider an unpreserved error if (1) a clear or obvious error occurred and the
       evidence is so closely balanced that the error alone threatened to tip the scales of
       justice against the defendant, regardless of the seriousness of the error, or (2) a clear
       or obvious error occurred and that error is so serious that it affected the fairness of
       the defendant’s trial and challenged the integrity of the judicial process, regardless
       of the closeness of the evidence. People v. Piatkowski, 225 Ill. 2d 551, 564-65
       (2007). Under either prong, the defendant bears the burden of persuasion.
       Thompson, 238 Ill. 2d at 613. However, a violation of Rule 431(b) is not a second-
       prong, structural error that requires automatic reversal under a plain-error analysis.
       Id. at 608, 611 (decided under amended version of Rule 431(b)); People v. Glasper,
       234 Ill. 2d 173, 199-200 (2009) (decided under preamendment version of the rule).
       The first step under either prong of the plain-error doctrine in a case involving an
       alleged Rule 431(b) violation is to assess if a clear or obvious error occurred
       (People v. Sebby, 2017 IL 119445, ¶ 49), and our review of the matter is de novo
       (People v. Downs, 2015 IL 117934, ¶ 15).

¶ 25       Determining whether the circuit court erred by reciting all four Rule 431(b)
       principles together to the group of prospective jurors requires this court to construe
       the rule. See Thompson, 238 Ill. 2d at 606. The same well-settled canons of
       statutory construction that are employed for interpreting statutes apply as well when
       a reviewing court is tasked with construing Illinois Supreme Court rules. Id. As
       always, the chief objective of this court is to ascertain and give effect to the intent
       of the drafters. Id. The best indication of that intent is the language of the rule itself,
       giving it its plain and ordinary meaning. When the plain language of the rule is
       unambiguous, it will be applied as written without resort to any other aids of
       construction. Id.

¶ 26       Rule 431(b) states as follows:

           “The court shall ask each potential juror, individually or in a group, whether
           that juror understands and accepts the following principles: (1) that the
           defendant is presumed innocent of the charge(s) against him or her; (2) that



                                                  -8-
          before a defendant can be convicted the State must prove the defendant guilty
          beyond a reasonable doubt; (3) that the defendant is not required to offer any
          evidence on his or her own behalf; and (4) that if a defendant does not testify it
          cannot be held against him or her; however, no inquiry of a prospective juror
          shall be made into the defendant’s decision not to testify when the defendant
          objects.

               The court’s method of inquiry shall provide each juror an opportunity to
          respond to specific questions concerning the principles set out in this section.”
          Ill. S. Ct. R. 431(b) (eff. July 1, 2012).

¶ 27       Here, the circuit court read the specific principles set forth in the rule verbatim
       to the prospective jurors and asked the specific questions required by the rule. Each
       of the prospective jurors indicated that they understood and accepted those
       principles by a show of hands. The rule plainly states that the court can ask the
       questions to the potential jurors as a group, and the rule does not require that their
       response be conveyed orally rather than by a show of hands. We believe that the
       procedure followed by the circuit court was all that was required by the plain
       language of the rule, and we therefore find that defendant’s argument must be
       rejected.

¶ 28       This conclusion is consistent with the committee comments to the rule and our
       case law on the subject. The committee comments state that the intent of the rule is
       “to ensure compliance with the requirements of People v. Zehr, 103 Ill. 2d 472
       (1984).” Ill. S. Ct. R. 431(b), Committee Comments. The comments further state
       that the rule “seeks to end the practice where the judge makes a broad statement of
       the applicable law followed by a general question concerning the juror’s
       willingness to follow the law.” Id.

¶ 29      In Zehr, this court observed the following:

          “[E]ssential to the qualification of jurors in a criminal case is that they know
          that a defendant is presumed innocent, that he is not required to offer any
          evidence in his own behalf, that he must be proved guilty beyond a reasonable
          doubt, and that his failure to testify in his own behalf cannot be held against
          him. If a juror has a prejudice against any of these basic guarantees, an




                                                -9-
          instruction given at the end of the trial will have little curative effect.” People
          v. Zehr, 103 Ill. 2d 472, 477 (1984).

¶ 30       After setting forth the above-mentioned precepts, the Zehr court found that it
       was error not to submit to the prospective jurors the questions tendered by defense
       counsel during voir dire about these principles. Id. at 477-78. It was not enough
       that the potential jurors were generally “asked whether they would follow the law
       as given them by the court even though they might personally disagree with it and
       whether any reason, moral, religious or otherwise, would prevent their being fair
       and impartial.” Id. at 477.

¶ 31        The holding in Zehr was subsequently codified in our Rule 431(b). See
       Thompson, 238 Ill. 2d at 617 (Burke, J., dissenting, joined by Freeman, J.). As
       originally adopted, Rule 431(b) required the trial court to ask the Zehr questions
       only upon a request by the defendant. Id. at 617-18. This court, however, amended
       the rule in 2007 to impose an affirmative duty on trial courts to sua sponte ask
       potential jurors whether they “understood and accepted the principles.” Id. at 618
       (citing Ill. S. Ct. R. 431(b) (eff. May 1, 2007)).

¶ 32       In Thompson, this court had the opportunity to address a violation of the same
       amended version of Rule 431(b) that is at issue in the present case. The trial court
       in Thompson did not ask any of the prospective jurors whether they “accepted” the
       principle set forth in the rule dealing with the presumption of innocence. Id. at 607
       (majority opinion). And, “[m]ost notably, the trial court did not question any of the
       prospective jurors on the third principle, whether they understood and accepted that
       defendant was not required to produce any evidence on his behalf.” Id. This court
       found that “[t]he failure to address the third principle, by itself, constitutes
       noncompliance with the rule.” Id.

¶ 33      Thompson construed Rule 431(b) to mandate a “specific question and response
       process.” Id. “The trial court must ask each potential juror whether he or she
       understands and accepts each of the principles in the rule.” (Emphasis added.) Id.
       Additionally, “the rule requires an opportunity for a response from each
       prospective juror on their understanding and acceptance of those principles.”
       (Emphasis added.) Id.




                                              - 10 -
¶ 34       Defendant relies upon Thompson in support of his position. But neither
       Thompson nor any other case decided by this court has held that the trial court must
       recite the principles separately to the prospective jurors, and the plain language of
       the rule, as we have already noted, does not require the court to explain the
       principles to the jurors in any particular fashion. Under the plain language, a court
       complies with Rule 431(b) if it (1) instructs the prospective jurors on the four
       principles, (2) asks if the prospective jurors understand those principles, and
       (3) asks if the prospective jurors accept those principles. Again, there is no
       requirement that the trial court recite the four principles separately.

¶ 35       Our construction of the rule is consistent with the appellate court decisions
       addressing the issue. All agree that reciting the Rule 431(b) principles together
       satisfies the requirements of the rule. See, e.g., People v. Kinnerson, 2020 IL App
       (4th) 170650, ¶ 62 (held trial court need not recite each principle separately);
       People v. Choate, 2018 IL App (5th) 150087, ¶ 44 (combining principles is not a
       per se violation of Rule 431(b)); People v. Smith, 2012 IL App (1st) 102354, ¶ 105
       (Rule 431(b) does not mandate separate questioning for each principle); People v.
       Davis, 405 Ill. App. 3d 585, 590 (2010) (court is not required to separate the
       principles). We do note that some appellate court decisions have suggested that the
       better practice is to separate the principles and ask, after each principle is read one
       at a time, if the jurors understood and accepted each principle individually. See,
       e.g., People v. Perry, 2011 IL App (1st) 081228, ¶ 74 (opining that the “better
       practice” would be for the court to ask the jurors if they “understand and accept
       each of the principles, after each principle is read”). But again, none of these
       decisions holds definitively that not separating the principles constitutes a violation
       of Rule 431(b).

¶ 36       Defendant cites several cases in an attempt to show a conflict among appellate
       court panels on how the four principles ought to be presented, but none of these
       cases supports his position. Rather than finding error in how the court presented the
       four principles, each of his cited cases found error because the trial court failed to
       ask if the prospective jurors understood and accepted all four principles or omitted
       a principle altogether. See, e.g., People v. Othman, 2020 IL App (1st) 150823-B,
       ¶¶ 65-66 (court failed to ask if jurors understood one of the principles and failed to
       ask if they accepted another); People v. Lampley, 2011 IL App (1st) 090661-B, ¶ 35
       (court failed to ask if jurors understood and accepted the principles and instead




                                               - 11 -
       asked if they had “ ‘any problems’ ” with the principles); People v. McCovins, 2011
       IL App (1st) 081805-B, ¶ 36 (court provided prospective jurors with a broad
       statement of the law “interspersed with commentary on courtroom procedure and
       the trial schedule, and then concluded with a general question about the potential
       jurors’ willingness to follow the law”); Perry, 2011 IL App (1st) 081228, ¶ 73
       (asked general questions about jurors’ willingness to follow the law but did not ask
       specifically whether they understood and accepted the principles); People v. Hayes,
       409 Ill. App. 3d 612, 626-27 (2011) (finding error when the court combined the
       first three principles into one broad principle and failed to ask if prospective jurors
       “accepted” that principle); People v. Johnson, 408 Ill. App. 3d 157, 171 (2010)
       (court failed to ask if the prospective jurors understood and accepted any of the
       principles and omitted the fourth principle altogether). Unlike the trial courts in the
       above-noted appellate cases cited by defendant, the trial court in this case presented
       the Rule 431(b) principles to the venire members without eliminating any one of
       them, without interspersing the principles with other instructions, and without
       failing to ask whether the venire understood and accepted the principles.

¶ 37       Defendant reiterates the criticism expressed in the committee comments of our
       rule toward the past practice of trial judges making a broad statement of applicable
       law during voir dire followed by a general question about the potential juror’s
       willingness to follow the law. Defendant intimates that the instant trial judge’s
       verbatim recital of the Rule 431(b) criteria was akin to the broad statement and
       general question condemned by the committee comments.

¶ 38       But we find no merit to defendant’s argument and find no such cause for
       concern under the circumstances of the present case. Here, the trial court did not
       provide a “broad statement of applicable law.” Nor did it follow those four
       principles in the rule with “a general question concerning the juror’s willingness to
       follow the law.” Rather, the trial court carefully recited the four specific principles
       in the rule verbatim and then asked specific questions about whether the jurors
       accepted and understood those principles. Nor are there present any of the concerns
       involved in Zehr where the trial court in that case did not admonish about the four
       principles but instead asked a general question about whether the jurors would be
       willing to follow the law given to them. See Zehr, 103 Ill. 2d at 477.




                                               - 12 -
¶ 39      Defendant also argues that the four principles in the rule involve “abstract and
       complicated concepts, which an ordinary layperson might struggle to take in.” He
       maintains that grouping the principles together undermines the purpose of the rule,
       which is to exclude any juror “who is prejudiced against these bedrock principles.”

¶ 40       We disagree that the purpose of the rule was undermined by reciting the
       principles together or that there was any danger of confusion by doing so. The
       “bedrock principles” defendant refers to are concepts that are familiar to the
       average layperson and relatively easy to understand. Jurors are often presented with
       far more numerous, and far more complicated, instructions at trial. Yet jurors are
       presumed to follow those instructions. See People v. Taylor, 166 Ill. 2d 414, 438
       (1995).

¶ 41       In Zehr, and again in Thompson, this court stated that it is the prospective jurors’
       understanding and acceptance of the bedrock principles that is essential to ensuring
       that the jurors are fair and impartial. Zehr, 103 Ill. 2d at 477; Thompson, 238 Ill. 2d
       at 609. Here, the prospective jurors expressed their understanding and acceptance
       of the principles by a show of hands. Nothing in the record suggests that the jurors
       were confused by the court’s presentation of the Rule 431(b) principles. And
       defense counsel asked follow-up questions about the presumption of innocence and
       the burden of proof to ensure to his satisfaction that the prospective jurors
       understood those principles. In sum, we find no merit to defendant’s argument that
       the purpose of the rule is thwarted by reciting the four principles together.

¶ 42       Because we find that no error occurred with respect to this matter, we need not
       address defendant’s argument on the remaining portion of the first prong of the
       plain-error analysis as to whether the evidence presented at his trial was closely
       balanced.


¶ 43                                       II. Restitution

¶ 44       Defendant next argues that the trial court erred in ordering him to pay $117,230
       in restitution without any evidentiary support for awarding that amount. Once
       again, defendant recognizes that he did not properly preserve the claim but now
       argues that it is reviewable under the second prong of the plain-error doctrine. As
       noted above, under the second prong of the doctrine, we may consider a forfeited




                                                - 13 -
       claim when “a clear or obvious error occurred and that error is so serious it affected
       the fairness of the defendant’s trial and challenged the integrity of the judicial
       process.” Piatkowski, 225 Ill. 2d at 565.

¶ 45       In response, the State concedes both that (1) the trial court erred in ordering
       defendant to pay the amount of restitution imposed without any evidentiary basis
       for it and (2) defendant was denied a fair sentencing hearing because of the error.
       Citing People v. Lewis, 234 Ill. 2d 32, 48-49 (2009), both defendant and the State
       urge that the proper remedy is for this court to remand the cause to the circuit court
       for a compliant hearing limited to the amount of restitution to be imposed.

¶ 46       We agree that a plain error occurred, affecting the integrity of the judicial
       process and the fairness of the proceeding; therefore, we find that the cause must
       be remanded for a new hearing on restitution.

¶ 47       As a component of the sentence, a trial court may order a defendant to pay
       restitution for an economic loss caused by his criminal conduct. 730 ILCS 5/5-5-
       6(a) (West 2014); see also People v. Brooks, 158 Ill. 2d 260, 265 (1994). Section
       5-5-6(b) of the Unified Code of Corrections, however, provides in relevant part as
       follows:

          “In fixing the amount of restitution to be paid in cash, *** the court shall assess
          the actual out-of-pocket expenses, losses, damages, and injuries suffered by the
          victim named in the charge and any other victims who may also have suffered
          out-of-pocket expenses, losses, damages, and injuries proximately caused by
          the same criminal conduct of defendant ***.” (Emphasis added.) 730 ILCS 5/5-
          5-6(b) (West 2014).

       C.f. Black’s Law Dictionary (11th ed. 2019) (defining “assess” as “[t]o calculate
       the amount *** of (a tax, fine, etc.)”).

¶ 48       According to the statute’s plain language, the trial court must evaluate the actual
       costs incurred by the victim and cannot rely on conjecture or speculation as to the
       amount to be awarded. See People v. Dickey, 2011 IL App (3d) 100397, ¶ 25. To
       satisfy the requirement, then, the trial court must receive sufficient information to
       evaluate the accuracy of the victim’s restitution claim.




                                               - 14 -
¶ 49       Here, there was no numerical evidence presented of the victim’s losses. Roe did
       testify about the damages to his merchandise, the furniture, and his father’s
       building. But his testimony merely described the general damage that occurred. It
       did not ultimately assist in calculating the cost of his actual losses. As the restitution
       amount awarded had no actual basis in the trial or sentencing evidence and was
       simply declared by the prosecutor and accepted by the sentencing court, we find
       that the restitution order requiring defendant to pay $117,230 was clear error.

¶ 50       We do note that there is a split of authority among appellate court panels over
       whether the lack of sufficient evidentiary support for a restitution order is an error
       so serious that it affects the fairness of the defendant’s trial and challenges the
       integrity of the judicial process. Compare People v. Jones, 206 Ill. App. 3d 477,
       482 (1990) (under the second prong of the plain-error doctrine, a forfeited claim
       that the restitution order lacked a sufficient evidentiary basis is reviewable), with
       People v. Hanson, 2014 IL App (4th) 130330, ¶¶ 36, 40 (declining to follow Jones
       and instead finding that the restitution claim was not reviewable as plain error
       because it was not sufficiently grave that it deprived the defendant of a fair trial).
       We find that Jones took the correct approach. Accordingly, we now overrule
       Hanson.

¶ 51        Our conclusion is supported by an analogous decision of this court in Lewis,
       234 Ill. 2d at 47-49, which held that an unpreserved challenge to the assessment of
       a street-value fine was a plain error that affected the integrity of the judicial process
       and the fairness of the proceeding. In resolving the claim, this court noted that the
       relevant statute provided that the street-value fine “ ‘shall be determined by the
       court on the basis of testimony of law enforcement personnel and the defendant as
       to the amount seized and such testimony as may be required by the court as to the
       current street value of the *** controlled substance seized.” Id. at 44 (quoting 730
       ILCS 5/5-9-1.1(a) (West 2004)). This court then found that the clear statutory
       language required some evidentiary basis for the circuit court to determine the
       current street value of the contraband and, as there was no such evidence before it,
       the circuit court clearly erred in ordering the street-value fine. Id. at 46-47.

¶ 52       Lewis then held as follows:

                “The error here is more than a simple mistake in setting the fine. Rather, it
           is a failure to provide a fair process for determining the fine based on the current



                                                 - 15 -
           street value of the controlled substance. Plain-error review is appropriate
           because imposing the fine without any evidentiary support in contravention of
           the statute implicates the right to a fair sentencing hearing. [Citation.] The
           integrity of the judicial process is also affected when a decision is not based on
           applicable standards and evidence, but appears to be arbitrary.” Id. at 48.

       In concluding that plain-error review was appropriate, Lewis further determined
       that “[a]n error may involve a relatively small amount of money or unimportant
       matter, but still affect the integrity of the judicial process and the fairness of the
       proceeding if the controversy is determined in an arbitrary or unreasoned manner.”
       Id. Finally, Lewis determined that the appropriate remedy was to vacate the street-
       value fine and to remand the cause for imposition of a new fine based on evidence
       of the street value of the drugs seized. Id. at 49.

¶ 53       Similar to the street-value statute at issue in Lewis, the restitution statute in the
       instant case requires the trial court to determine the amount of restitution based on
       such factors as “actual out-of-pocket expenses, losses, [and] damages.” 730 ILCS
       5/5-5-6(b) (West 2014). In light of our holding in Lewis, we vacate the restitution
       order in the present case and remand to the circuit court for a new hearing and a
       determination as to the appropriate amount of restitution owed.

¶ 54       Our resolution of this issue makes it unnecessary to address defendant’s
       remaining claim that his trial counsel rendered ineffective assistance in failing to
       object to the restitution order.


¶ 55                                      CONCLUSION

¶ 56       For the foregoing reasons, we hold that the appellate court correctly found that
       no error occurred in the admonishments given to the prospective jurors pursuant to
       Rule 431(b). However, the restitution order requiring defendant to pay $117,230
       was entered erroneously without sufficient evidentiary support and constituted
       plain error. The appellate court consequently erred in affirming that restitution
       order. The restitution order must therefore be vacated and the cause remanded for
       a new hearing on restitution.




                                                - 16 -
¶ 57       Accordingly, we affirm the judgment of the appellate court in part and reverse
       in part and remand the cause to the circuit court for a new hearing on the amount
       of restitution to be imposed.


¶ 58      Appellate court judgment affirmed in part and reversed in part.

¶ 59      Circuit court judgment affirmed in part and vacated in part.

¶ 60      Cause remanded with directions.


¶ 61      JUSTICE NEVILLE, dissenting:

¶ 62       The majority holds that the trial court did not err during voir dire because the
       voir dire procedure employed by the trial court was all that is required by Illinois
       Supreme Court Rule 431(b) (eff. July 1, 2012) and the jurors were properly
       admonished by the trial court. I disagree with the majority’s holding.

¶ 63       First, I believe the trial court erred when it (1) conducted group rather than
       individual questioning of each of the 32 prospective jurors; (2) asked two sets of 16
       prospective jurors two compound questions about each of the four principles in
       Rule 431(b) and elicited no information about the jurors’ beliefs and opinions
       because it accepted silent, nonverbal, show-of-hands group answers from the 32
       jurors to the two compound questions; (3) inferred from the prospective jurors’
       silent, nonverbal, show-of-hands group answers that the prospective jurors
       understood the four legal principles; (4) used silent, nonverbal, show-of-hands
       group answers, which precluded a record about each juror’s biases and prejudices
       and left the trial court and this court with no information to evaluate each juror’s
       qualifications to serve impartially on a jury; (5) failed to read the four principles
       verbatim when it read the four principles and omitted the numbers separating the
       principles; (6) omitted the numbers separating the four principles and by doing so
       collapsed the four Rule 431(b) principles into one broad statement; (7) failed to
       read the four principles verbatim when it added words to the four legal principles;
       (8) abdicated its duty to determine the 32 jurors’ knowledge of the four principles
       and their biases and prejudices by permitting the 32 jurors to provide silent,
       nonverbal, show-of-hands group answers to two compound questions, which did




                                              - 17 -
       not provide information for the court to assess credibility, and therefore, the jurors’
       silent, nonverbal, group, show-of-hands answers did not provide the trial court with
       information to make a judicial decision about the 32 jurors’ impartiality. I believe
       that the aforementioned errors individually constitute clear and obvious errors and,
       collectively, they rise to the level of second prong plain error, or structural error,
       because they denied defendant his right to a fair trial. People v. Thompson, 238 Ill.
       2d 598, 614, (2010) (“A finding that defendant was tried by a biased jury would
       certainly satisfy the second prong of plain-error review because it would affect his
       right to a fair trial and challenge the integrity of the judicial process.”).

¶ 64        Second, because the evidence in this case is circumstantial and because there is
       no eyewitness testimony or forensic or video evidence that establishes defendant
       committed the burglary and arson, the evidence in this case can only be considered
       closely balanced. Because I find error under both the first and second prong of the
       plain-error doctrine, I would reverse defendant’s conviction and remand for a new
       trial.

¶ 65       Finally, I believe that Rule 431(b) is unconstitutional on its face because the
       rule permits group questioning of jurors and silent, nonverbal, show-of-hands
       answers and because that procedure prevents the trial court from obtaining
       information about each prospective juror’s biases and opinions. I believe that Rule
       431(b) must be amended to codify a voir dire procedure that protects a defendant’s
       right to a fair trial by an impartial jury. Therefore, I respectfully dissent.


¶ 66                                    I. BACKGROUND

¶ 67        Illinois Supreme Court Rule 431(b) (eff. July 1, 2012) requires the trial court to
       “conduct voir dire examination of prospective jurors by putting to them questions
       it thinks appropriate, touching upon their qualifications to serve as jurors in the case
       at trial.” The court must allow the parties to examine the prospective jurors for a
       reasonable period of time. Id. But the court must specifically ask “each potential
       juror, individually or in a group, whether that juror understands and accepts” four
       legal principles. Id. The text of the rule then enumerates each of those principles:

          “(1) that the defendant is presumed innocent of the charge(s) against him or her;
          (2) that before a defendant can be convicted the State must prove the defendant




                                                - 18 -
          guilty beyond a reasonable doubt; (3) that the defendant is not required to offer
          any evidence on his or her own behalf; and (4) that if a defendant does not
          testify it cannot be held against him or her; however, no inquiry of a prospective
          juror shall be made into the defendant’s decision not to testify when the
          defendant objects.” Id.

¶ 68       Additionally, Rule 431(b) explains how the trial court should elicit information
       from prospective jurors: “The court’s method of inquiry shall provide each juror an
       opportunity to respond to specific questions concerning the principles set out in this
       section.” (Emphases added.) Id.


¶ 69                  A. The Trial Court’s Application of Rule 431(b)

¶ 70       In this case, the trial court conducted voir dire by questioning 32 prospective
       jurors in two panels consisting of 16 jurors each. The record reveals the trial court
       admonished the first panel of 16 prospective jurors as follows:

              “THE COURT: This is a criminal case as I mentioned. The Defendant is
          presumed innocent. There are a number of propositions of law that you must be
          willing to follow if you are going to serve as a juror in this case. So I am going
          to recite those for you now. Please listen carefully as I will be asking if you
          understand these principles of law and if you accept these principles of law.

              A person accused of a crime is presumed to be innocent of the charge
          against him. The fact that a charge has been made is not to be considered as any
          evidence or presumption of guilt against the defendant.

              The presumption of innocence stays with the defendant throughout the trial
          and is not overcome unless from all of the evidence you believe the State proved
          the defendant’s guilt beyond a reasonable doubt.

              The State has the burden of proving the defendant’s guilt beyond a
          reasonable doubt. The defendant does not have to prove his innocence. The
          defendant does not have to present any evidence on his own behalf and does
          not have to testify if he does not wish to. If the defendant does not testify, that
          fact must not be considered by you in arriving at your verdict.




                                               - 19 -
       So by a show of hands, do each of you understand these principles of law?

       PROSPECTIVE JURORS: (All hands raised).

       THE COURT: Okay. And do each of you accept these principles of law?

       PROSPECTIVE JURORS: (All hands raised).

       THE COURT: All right. Thank you.”

Next, the trial court instructed the second panel of 16 jurors as follows:

      “THE COURT: All right. Again, I have to recite the propositions of law
   with you because, well, because I am required to, but also because it’s very
   important. So please listen carefully.

      A person accused of a crime is presumed to be innocent of the charge
   against them. The fact that a charge has been made is not to be considered as
   any evidence or presumption of guilt against the defendant.

       The presumption of innocence stays with the defendant throughout the trial
   and is not overcome unless from all of the evidence you believe the State proved
   the defendant’s guilt beyond a reasonable doubt.

       The State has the burden of proving the defendant’s guilt beyond a
   reasonable doubt. The defendant does not have to prove his innocence. The
   defendant does not have to present any evidence on his own behalf and does
   not have to testify if he does not wish to. If the defendant does not wish to
   testify, that fact must not be considered by you in any way in arriving at a
   verdict.

       So by a show of hands, do each of you understand these principles of law?

       PROSPECTIVE JURORS: (All hands raised).

       THE COURT: And do each of you accept these principles of law?

       PROSPECTIVE JURORS: (All hands raised).

       THE COURT: All hands have gone up. Thank you.”




                                        - 20 -
¶ 71       The trial judge’s admonishments make it clear that the trial judge read the four
       principles but omitted the numbers that separate the principles. Compare Ill. S. Ct.
       R. 431(b) (eff. July 1, 2012), with supra ¶¶ 69-70. The trial judge not only omitted
       the numbers that separated the four principles but included her own thoughts about
       the rules, and the judge’s comments are not included in the rule. See Ill. S. Ct. R.
       431(b) (eff. July 1, 2012). Finally, the trial court’s admonishments are not a
       verbatim reading; by omitting the numbers from the four principles, the trial judge’s
       admonishment became one long statement of the principles that is not separated by
       numbers and was interspersed with the judge’s personal comments. See Ill. S. Ct.
       R. 431(b) (eff. July 1, 2012).

¶ 72       After the trial court’s voir dire, the court permitted defense counsel to question
       the prospective jurors regarding the principles. Defense counsel only asked the
       following group questions:

              “MR. BERTRAM [(DEFENDANT’S ATTORNEY)]: First of all, and if
          you agree, please raise your hand like you’ve done before here. Do all of you
          understand as my client sits here beside me that he is presumed innocent and
          it’s the State’s job, it’s the State’s burden to prove him guilty beyond a
          reasonable doubt? Does everybody understand that? Would you please raise
          your hand?

              PROSPECTIVE JURORS: (All hands raised.)

               MR. BERTRAM: All hand raised. Okay. And do you also understand that
          it is not, my client does not have to present any evidence? He does not have to
          stand up and testify. That is, again it’s the burden of the State to bring enough
          evidence here to prove him guilty; and if they do not do so, then, well, I won’t
          to get that until the end.”

       Defendant’s attorney also asked the jurors generally about their ability to focus on
       the trial and to be fair to defendant. Defense counsel ended his voir dire this way:

              “MR. BERTRAM: Ladies and gentlemen, one final question; and this is for
          all of you and please raise your hands. If the State is unable to prove my client
          guilty beyond a reasonable doubt after you’ve heard all the evidence in this
          case—well, you know what? I’m sorry. I’m going to ask one question first. Can




                                               - 21 -
          you all wait and hear all of the evidence and go back when you deliberate to
          deliberate [sic]this to decide whether the State’s proved my client guilty beyond
          a reasonable doubt? Can you all do that? If we can, please raise your hand.

              PROSPECTIVE JURORS: (All raise hands.)

              MR. BERTRAM: And now my final question. If the State was unable to
          prove my client guilty beyond a reasonable doubt, can you all return a verdict
          of not guilty? If you can, please raise your hand.

              PROSPECTIVE JURORS: (All hands raised.)”

¶ 73      Defendant’s attorney questioned the second panel of the prospective jurors
       about the principles by asking only the following:

              “MR. BERTRAM: And as you all stand there, and again raise your hand if
          you agree with this, do you understand that as my client sits here that he is
          presumed innocent and it’s the job of the State to prove him guilty beyond a
          reasonable doubt? Does everybody understand that? If so, please raise your
          hand.

              PROSPECTIVE JURORS: (All hands raised.)

             MR. BERTRAM: All hands raised. Does everybody agree with that? Sorry.
          Jumped the gun. Does anybody not agree with that, think we should do it
          another way? If so, raise your hand. ***

              PROSPECTIVE JURORS: (No response.)

              MR. BERTRAM: Okay. No hands raised. Good.”

¶ 74       Twelve of the thirty-two prospective jurors were selected, and the case
       proceeded to trial. The jury convicted defendant of burglary and arson and the trial
       court sentenced him to 24 years and 6 months’ imprisonment on each count to be
       served concurrently. Defendant filed an appeal.


¶ 75                           B. The Appellate Court’s Holding




                                              - 22 -
¶ 76       In the appellate court, defendant argued the trial court failed to properly
       admonish the prospective jurors pursuant to Rule 431(b) because the trial court
       conflated all four principles and asked whether the prospective jurors understood
       and accepted this one broad proposition, rather than asking whether the prospective
       jurors understood and accepted each individual principle. 2019 IL App (4th)
       170341-U, ¶ 28. Defendant admitted he forfeited that argument but asked the
       appellate court to review it under the plain-error rule. The appellate court conducted
       the first step in the plain-error analysis and held that “no error occurred with the
       Rule 431(b) admonishments in this case.” Id. ¶ 32.


¶ 77                                C. This Court’s Holdings

¶ 78      The majority affirms the appellate court. The majority concludes the trial court
       committed no errors during voir dire based on the following holdings:

             First, the majority holds the trial court did not err when it admonished the
          32 prospective jurors in two groups consisting of 16 prospective jurors each.
          Supra ¶ 27.

              Second, the majority holds the rule plainly states that the trial court can ask
          the questions to prospective jurors as a group. Supra ¶ 27.

              Third, the majority holds that the rule does not require that jurors’ responses
          be oral rather than by a show of hands. Supra ¶ 27.

              Fourth, the majority holds the procedure followed by the trial court was all
          that was required by the plain language of the rule. Supra ¶ 27.

              Fifth, the majority also holds that the procedure followed by the trial court
          was consistent with the committee comments to the rule, which state the rule
          seeks to end the practice where courts make a broad statement of the law. Supra
          ¶ 28; see Ill. S. Ct. R. 431(b), Committee Comments.

             Sixth, the majority holds the trial court did not err by admonishing the
          prospective jurors about the principles in a group because it “asked specific
          questions about whether the jurors accepted and understood those principles.”
          Supra ¶ 38.




                                               - 23 -
              Seventh, the majority also holds that the trial court did not err because it did
          not provide a “ ‘broad statement of applicable law.’ ” Supra ¶ 38.

              Eighth, the majority holds that the trial court did not err when it “carefully
          recited the four specific principles in the rule verbatim.” Supra ¶ 38.

             Ninth, the majority holds the trial court did not ask “ ‘a general question
          concerning the juror’s willingness to follow the law.’ ” Supra ¶ 38.

              Tenth, the majority holds the four Rule 431(b) principles do not involve
          “ ‘abstract and complicated concepts, which an ordinary layperson might
          struggle to take in.’ ” Supra ¶ 39.

              Eleventh, the majority holds that the “ ‘bedrock principles’ ” defendant
          refers to “are concepts that are familiar to the average layperson and relatively
          easy to understand.” Supra ¶ 40.

               Twelfth, the majority holds that the prospective jurors expressed their
          understanding and acceptance of the principles by a show of hands and that
          there is nothing in the record to suggest that the jurors were confused by the
          trial court’s presentation of the Rule 431(b) principles. Supra ¶ 41.

¶ 79      I disagree with all of the majority’s holdings.


¶ 80                                     II. ANALYSIS

¶ 81                                 A. Standard of Review

¶ 82       When reviewing the plain language of Rule 431(b), and the case law
       interpreting the rule, our review is de novo. People v. Abdullah, 2019 IL 123492,
       ¶ 18 (“interpretation of a supreme court rule [is] *** subject to de novo review”);
       Nolan v. Weil-McLain, 233 Ill. 2d 416, 429 (2009) (where judgment is “based upon
       *** interpretation of existing case law” the “review is de novo”). However, in
       reviewing the trial court’s implementation and execution of the voir dire
       admonishments in Rule 431(b), we review the trial court’s manner and scope of
       voir dire for an abuse of discretion. See People v. Rinehart, 2012 IL 111719, ¶ 16
       (“the manner and scope of the examination rests within the discretion of the trial
       court, and we review such decisions for an abuse of discretion”).



                                               - 24 -
¶ 83       Reviewing the manner and scope of the trial court’s examination means that we
       examine the trial court’s voir dire questions to determine whether the trial court
       elicited information from prospective jurors to learn of each prospective juror’s
       beliefs and opinions, biases, and prejudices, so defendant is assured a fair and
       impartial jury. Morgan v. Illinois, 504 U.S. 719, 729-30 (1992); Wainwright v. Witt,
       469 U.S. 412, 424 n.6 (1985). I believe the manner and scope of the trial court’s
       implementation and execution of the procedure prescribed in the plain language of
       Rule 431—group questions and silent, show-of-hands answers by jurors—provided
       no information and denied defendant his constitutional right to a fair trial.
       Accordingly, the trial court erred and abused its discretion when it conducted
       voir dire in this case.


¶ 84                                   B. Plain-Error Review

¶ 85      On appeal to this court, defendant acknowledges he did not preserve his Rule
       431(b) claim before the trial court and, as a result, he has forfeited the argument.
       Accordingly, defendant seeks plain-error review of the issue in this case.

¶ 86       “Plain errors or defects affecting substantial rights may be noticed although they
       were not brought to the attention of the trial court.” Ill. S. Ct. R. 615(a) (eff. Jan. 1,
       1967). “The plain error doctrine is a narrow and limited exception to the general
       rule of procedural default. [Citation.]” People v. Downs, 2015 IL 117934, ¶ 15. As
       this court has explained,

           “the plain-error doctrine allows a reviewing court to consider unpreserved error
           when (1) a clear or obvious error occurred and the evidence is so closely
           balanced that the error alone threatened to tip the scales of justice against the
           defendant, regardless of the seriousness of the error, or (2) a clear or obvious
           error occurred and that error is so serious that it affected the fairness of the
           defendant’s trial and challenged the integrity of the judicial process, regardless
           of the closeness of the evidence.” People v. Piatkowski, 225 Ill. 2d 551, 565
           (2007).

¶ 87       “ ‘Clear’ or ‘obvious’ in the context of the plain-error doctrine means that the
       law is well settled at the time of trial; if the law was unclear at the time of the trial,
       but becomes clear (i.e., settled) during the appeal, then the error is not ‘plain’ for




                                                 - 25 -
       purposes of the plain-error doctrine. [Citations.]” People v. Downs, 2014 IL App
       (2d) 121156, ¶ 20 (citing In re M.W., 232 Ill. 2d 408, 431 (2009), citing Piatkowski,
       225 Ill. 2d at 565 n.2, citing United States v. Olano, 507 U.S. 725, 734 (1993)),
       rev’d on other grounds, 2015 IL 117934, ¶ 20; see also United States v. Sumner,
       265 F.3d 532, 539 (7th Cir. 2001) (“ ‘Plain’ in this context is synonymous with
       clear or obvious. At a minimum, this means the error must be clear under current
       law.” (citing Olano, 507 U.S. at 734)).


¶ 88            C. The United States Supreme Court Has Settled Voir Dire Law

¶ 89       The law is settled on how the trial court should conduct voir dire. A criminal
       defendant’s right to trial by a fair and impartial jury is guaranteed by both the
       United States and Illinois Constitutions. U.S. Const., amends. VI, XIV; Ill. Const.
       1970, art. I, §§ 8, 13; Irvin v. Dowd, 366 U.S. 717, 722 (1961) (“In essence, the
       right to jury trial guarantees to the criminally accused a fair trial by a panel of
       impartial, ‘indifferent’ jurors. The failure to accord an accused a fair hearing
       violates even the minimal standards of due process.”). The constitutional guarantee
       of a fair and impartial jury includes the right to an adequate voir dire to identify
       and “remove prospective jurors who will not be able impartially to follow the
       court’s instructions and evaluate the evidence.” (Internal quotation marks omitted.)
       Morgan, 504 U.S. at 729-30. “The purpose of voir dire is to ascertain sufficient
       information about prospective jurors’ beliefs and opinions so as to allow removal
       of those members of the venire whose minds are so closed by bias and prejudice
       that they cannot apply the law as instructed in accordance with their oath.” People
       v. Cloutier, 156 Ill. 2d 483, 495-96 (1993) (citing Wainwright, 469 U.S. at 424);
       see also Irvin, 366 U.S. at 723.

¶ 90       Voir dire errors occurred in this case when no information was elicited from
       prospective jurors during group questioning with silent, nonverbal, show-of-hands
       group answers about each prospective juror’s beliefs and opinions, so that the trial
       court could determine each potential juror’s qualifications to sit as an impartial
       juror. Accordingly, because no information was elicited from prospective jurors by
       the trial court, no voir dire took place in this case.


¶ 91                 D. Voir Dire Questions to Be Answered by This Court



                                              - 26 -
¶ 92       In this case we must determine whether the trial judge’s admonishments and
       questioning of two panels of 16 prospective jurors complied with the constitution’s
       voir dire requirements, which mandate that the trial judge’s admonishments and
       questioning permit him or her to elicit information from each prospective juror
       about their beliefs and opinions so the trial judge can make a decision about the
       prospective jurors’ impartiality. See Skilling v. United States, 561 U.S. 358, 394-
       95 (2010). In Skilling, the jurors affirmed on their pretrial questionnaires that they
       would have no trouble basing a verdict only on the evidence at trial. See id. at 388
       (pretrial questionnaire “helped to identify prospective jurors excusable for cause”).
       Nevertheless, the trial court followed up by questioning each prospective juror
       individually to uncover concealed biases and prejudices. Id. at 373-74, 388. The
       Skilling Court pointed out that the federal district court’s “face-to-face opportunity
       to gauge demeanor and credibility, coupled with information from the
       questionnaires regarding jurors’ backgrounds [and] opinions *** gave the court a
       sturdy foundation to assess fitness for jury service.” Id. at 395. We must determine
       whether the voir dire procedure in this case permitted the trial court to determine
       the 32 prospective jurors’ fitness for jury service.


¶ 93       E. Group Voir Dire Procedures Denied Defendant His Right to a Fair Trial

¶ 94       In this case, we must determine whether the group admonishments and
       questioning of prospective jurors and the silent, nonverbal, show-of-hands group
       answers by prospective jurors elicited any information about the prospective jurors’
       beliefs, opinions, biases, or prejudices so that the trial court could make a decision
       about each juror’s impartiality. We must also determine whether the trial court’s
       questions—(1) “do you understand these principles of law” and (2) “do you accept
       these principles of law”—produced a record that permitted the trial court to
       ascertain information about each prospective juror’s beliefs and opinions in order
       to allow removal of any of the 32 members with a bias or prejudice against
       defendant. I submit that the trial court’s group questioning and silent, show-of-
       hands answers allowed the jurors’ possible prejudices to go undiscovered, thus
       thwarting the very purpose of voir dire. J.E.B. v. Alabama ex rel. T.B., 511 U.S.
       127, 143 (1994) (“If conducted properly, voir dire can inform litigants about
       potential jurors ***. Voir dire provides a means of discovering actual or implied
       bias ***.”). Accordingly, I maintain the trial court committed multiple errors and




                                               - 27 -
       abused its discretion when it exercised its discretion and selected group instead of
       individual questioning of the 32 jurors. See id.


¶ 95                             F. The Trial Court’s Plain Errors

¶ 96                       1. The Trial Court Erred When It Conducted
                            Group Rather Than Individual Questioning
                               of Each of the 32 Prospective Jurors

¶ 97      The majority holds the trial court did not err when the trial court questioned the
       prospective jurors in two groups of 16. Rule 431(b) provides that the trial court may
       ask questions of “each potential juror, individually or in a group.” Ill. S. Ct. R.
       431(b) (eff. July 1, 2012). Thus, the rule gives the trial court discretion to determine
       whether it will use individual or group questioning. In this case, the trial court
       exercised its discretion and elected to conduct voir dire of the 32 jurors with group
       questioning. By doing so, the trial court violated defendant’s right to a fair trial
       because group questioning did not permit the trial court to elicit information from
       each of the 32 jurors so the court could identify impartial jurors.

¶ 98        While Rule 431(b) does permit group questioning, defendant’s right to a fair
       trial was violated because group questioning of individual jurors does not permit a
       trial court to elicit information about each prospective juror’s beliefs and opinions
       so that the trial court can determine each prospective juror’s impartiality. Morgan,
       504 U.S. at 729-30; Wainwright, 469 U.S. at 424; Irvin, 366 U.S. at 723. The plain
       language of Rule 431(b) prescribes how the trial court should elicit information
       from each prospective juror: “The court’s method of inquiry shall provide each
       juror an opportunity to respond to specific questions concerning the principles set
       out in this section.” Ill. S. Ct. R. 431(b) (eff. July 1, 2012). Here, the trial court’s
       group method of inquiry did not provide each prospective juror with an opportunity
       to respond to specific questions concerning the juror’s beliefs, opinions, biases, or
       prejudices.

¶ 99       I think the trial court abused its discretion when it elected to question the 32
       jurors in a group, instead of individually. See id. In order to avoid violating the
       defendant’s constitutional rights, each prospective juror must be questioned
       individually in order to comply with the constitution’s command to ascertain




                                                - 28 -
        information about each prospective juror’s beliefs and opinions to determine the
        prospective jurors’ impartiality. See Morgan, 504 U.S. at 729-30 (“part of the
        guarantee of a defendant’s right to an impartial jury is an adequate voir dire to
        identify unqualified jurors. *** ‘Without an adequate voir dire the trial judge’s
        responsibility to remove prospective jurors who will not be able impartially to
        follow the court’s instructions *** cannot be fulfilled.’ ” (quoting Rosales-Lopez v.
        United States, 451 U.S. 182, 188 (1981) (plurality opinion))); Wainwright, 469 U.S.
        at 424 (“determinations of juror bias cannot be reduced to question-and-answer
        sessions which obtain results in the manner of a catechism”); Irvin, 366 U.S. at 723
        (the duty to adjudicate the question of impartiality lies with the judge); see also
        Skilling, 561 U.S. at 394 (holding the district court’s voir dire did not fall short of
        constitutional requirements where district court questioned potential jurors
        independently and did not “simply take venire members who proclaimed their
        impartiality at their word”). Therefore, the trial court erred and abused its discretion
        when it conducted group rather than individual questioning of each of the 32
        prospective jurors.


¶ 100                   2. The Trial Court Erred When It Asked Potential
                           Jurors Two Compound Questions About the
                           Four Principles in Rule 431(B) and Received
                       No Information About the Juror’s Beliefs and Opinions
                              Because It Accepted Silent, Nonverbal,
                              Show-of-Hands Group Answers From
                         the 32 Jurors to the Two Compound Questions

¶ 101        In this case the trial judge omitted the four numbers separating the principles,
        recited all four principles in a broad statement, and then asked the prospective jurors
        if they understood the principles. When the court asked two questions about the
        unnumbered principles, (1) do you understand the principles and (2) do you accept
        the principles, the court was asking the 32 prospective jurors whether they
        (1) understood each of the four principles and (2) whether they accepted each of
        the four principles. By asking the 32 prospective jurors if they understood the four
        principles incorporated in the court’s broad statement, the trial court was asking a
        compound question: whether the jurors understood each of the four principles in
        the court’s broad statement. The court’s compound question asked about the four




                                                 - 29 -
        principles but permitted prospective jurors to give only one answer about the four
        principles collectively. If prospective jurors give one answer to a question
        concerning four principles, the answer will be unclear. Craig Lee Montz, Trial
        Objections From Beginning to End: The Handbook for Civil and Criminal Trials,
        29 Pepp. L. Rev. 243, 289 (2002).

¶ 102        Compound questions cause confusion and are objectionable because when a
        witness or juror answers a question consisting of two or more questions, it is hard
        to determine which question is being answered. See E. Cleary & M. Graham,
        Handbook of Illinois Evidence § 611.20, at 550 (7th ed. 1999). Here, asking the
        group of 32 jurors two compound questions involving four principles prevented the
        trial court from determining whether each prospective juror both understood and
        accepted each of the four legal principles. By not asking about the four principles
        in separate questions, it cannot be determined from the record which of the four
        principles, if any, the prospective jurors understood and accepted.

¶ 103       The 32 prospective jurors’ silent, group answers to the two compound questions
        elicited no information for the trial court to assess the prospective jurors’ beliefs
        and opinions. Therefore, because the trial court had no information about these
        jurors’ biases and prejudices, the trial court had no information about the
        prospective jurors’ impartiality, and the trial court’s lack of information denied
        defendant a fair trial. Accordingly, the trial court erred and abused its discretion
        when it asked two sets of 16 prospective jurors a compound question about each of
        the four principles in Rule 431(b) and accepted silent, nonverbal, show-of-hands
        group answers from 32 jurors to the two compound questions.


¶ 104                      3. The Trial Court Erred When It Inferred
                       From the Potential Jurors’ Nonverbal, Show-of-Hands
                            Group Answers That the Potential Jurors
                             Understood the Four Legal Principles

¶ 105       The majority concludes, without citation of any authority, that the “ ‘bedrock
        principles’ *** are concepts that are familiar to the average layperson and relatively
        easy to understand.” Supra ¶ 40. I disagree because commentators point out that
        legal principles are not only difficult for lay jurors to understand and apply but are
        also difficult for law students to understand and apply. Christopher N. May, “What



                                                - 30 -
        Do We Do Now?”: Helping Juries Apply the Instructions, 28 Loy. L.A. L. Rev.
        869, 870 (1995) (“[T]he problem that these juries face[ ] is identical to that which
        confounds most law students—sometimes well into the second year. Lay jurors,
        who have received no more than an hour or two of legal instruction, cannot be
        expected to perform better than those who have studied diligently for months.”).

¶ 106       The majority also finds that “[j]urors are often presented with far more
        numerous, and far more complicated, instructions at trial.” Supra ¶ 40. Jurors are
        certainly presented with “far more numerous, and far more complicated,
        instructions at trial.” But what the majority fails to note is that the pretrial
        instructions in this case are different from posttrial instructions, which are presented
        to the jury in writing, for their use during deliberations, where they can study,
        discuss, and agree on their meaning. See, e.g., People v. Williams, 2013 IL App
        (4th) 110936, ¶ 22 (“ ‘The purpose of [a jury] instruction is to guide the jury in its
        deliberations and to help it reach a proper verdict through the application of legal
        principles as applied to the evidence and the law.’ [Citation.]”). Here, the pretrial
        instructions about the four legal principles were communicated to the 32
        prospective jurors without a written copy being given to the jurors, without an
        opportunity for them to read the four principles, and without an opportunity for
        them to discuss the four principles with other jurors. The trial court’s presentation
        of the four principles was complicated by the fact that the 32 prospective jurors
        were asked a compound question: one question—do you understand—and that one
        question asked about four different principles.


¶ 107                               a. Presumption of Innocence

¶ 108       I maintain that even the use of the phrase “presumption of innocence,” without
        more, can confuse jurors. Other courts have noted that “[i]t is not unusual for a juror
        to be confused or uncertain about the presumption of innocence because it is a
        difficult legal concept.” People v. Young, 16 P.3d 821, 825 (Colo. 2001) (en banc).
        Scholars have studied laypersons’ ability to understand legal principles and found
        that even second-year law students struggle with understanding jury instructions.
        May, supra, at 870. “Studies literally abound demonstrating the extent to which
        jurors misapprehend the relevant law. The problem is especially severe when the
        law is set forth in pattern instructions that—because they are designed without the




                                                 - 31 -
        facts of any particular case in mind—tend to be abstract, general, and technical.”
        Id. at 872. Rule 431(b) only says “the defendant is presumed innocent of the
        charge(s) against him or her.” Ill. S. Ct. R. 431(b) (eff. July 1, 2012). I believe the
        32 prospective jurors’ silent, show-of-hands group answer to the trial court’s
        compound question, which includes the jurors’ understanding of the presumption
        of innocence, did not provide enough information for the trial court to make a
        judicial determination about whether each prospective juror both understood and
        accepted that principle.


¶ 109                          b. Proof Beyond a Reasonable Doubt

¶ 110       In addition, commentators point out that jurors can experience difficulty
        applying jury instructions to the facts of a given case. May, supra, at 870 (“We
        must try to recapture our innocence if we are to make the jury’s task a meaningful
        one.”); see also Lawrence T. White & Michael D. Cicchini, Is Reasonable Doubt
        Self-Defining?, 64 Vill. L. Rev. 1, 8 (2019) (reviewing studies and concluding that
        jurors struggle with the concept of beyond a reasonable doubt); Firoz Dattu,
        Illustrated Jury Instructions: A Proposal, 22 Law & Psychol. Rev. 67, 100 (1998)
        (noting that “[s]ome legal concepts are inherently difficult to explain” to jurors).
        Empirical studies have shown that, without instruction, “jurors may underestimate
        the quantum of evidence needed for a criminal conviction.” Timothy P. O’Neill,
        Instructing Illinois Juries on the Definition of “Reasonable Doubt”: The Need for
        Reform, 27 Loy. U. Chi. L.J. 921, 924 (1996). Commentators have found that
        “instructions should carefully define reasonable doubt for jurors.” White, supra, at
        2.

¶ 111       Studies have also shown that jurors’ comprehension of instructions in any form
        “varies among jurors, partly in relation to their educational level,” and more “telling
        are studies showing that jurors frequently cannot answer simple true-false questions
        concerning statements of law taken from instructions they were given in court.
        Their understanding is often little better than that of persons who never heard the
        instructions at all.” May, supra, at 879-80.

¶ 112       I think the majority’s assumption that the prospective jurors understood the four
        principles without evidence in the record (the 32 prospective jurors answered with
        a show of hands) denied defendant a fair trial before an impartial jury. “[T]he most



                                                - 32 -
        pressing constitutional issue in this case is whether the jury eventually selected was
        able to lay aside any preconceived notions and enter the jury box impartial.” Sophia
        R. Friedman, Sixth Amendment—The Right to an Impartial Jury: How Extensive
        Must Voir Dire Questioning Be?, 82 J. Crim. L. & Criminology 920, 937 (1992).
        The trial court’s recital of the four principles to a diverse group of prospective
        jurors, without probing whether each prospective juror understood the four
        principles, is an abuse of the court’s discretion.

¶ 113       Clearly questioning prospective jurors individually will require additional time,
        which I also note could be mitigated with the use of an appropriate prescreening
        questionnaire. See State v. Chauvin, No. 27-CR-20-12646 (Dist. Ct. Hennepin
        County, Minn.), Special Juror Questionnaire, https://www.mncourts.gov/mncourts
        gov/media/High-Profile-Cases/27-CR-20-12646/JurorQuestionnaire12222020.pdf
        (Dec. 22, 2020) [https://perma.cc/F5TW-39ML] (juror questionnaire for trial of
        four police officers in the death of George Floyd). Taking additional time to ensure
        that a criminal defendant facing a deprivation of liberty is judged by an impartial
        jury is a small price to pay.

           “[I]t would be far more injurious to permit it to be thought that persons
           entertaining a disqualifying prejudice were allowed to serve as jurors and that
           inquiries designed to elicit the fact of disqualification were barred. No surer
           way could be devised to bring the processes of justice into disrepute.” (Internal
           quotation marks omitted.) Mu’Min v. Virginia, 500 U.S. 415, 446 (1991)
           (Marshall, J., dissenting, joined by Blackmun and Stevens, JJ.) (quoting
           Aldridge v. United States, 283 U.S. 308, 315 (1931)).

        The trial court erred and abused its discretion when it inferred from the prospective
        jurors’ silent, nonverbal, show-of-hands group answers that the prospective jurors
        understood the four legal principles.


¶ 114                  4. The Trial Court Erred When It Used Silent, Nonverbal,
                       Show-of-Hands Group Answers, Which Precluded a Record
                           About Each Juror’s Biases and Prejudices and
                       Left the Trial Court and This Court With No Information
                       to Evaluate Each Juror’s Qualifications to Serve
                                       Impartially on a Jury



                                                - 33 -
¶ 115       The trial court asked prospective jurors to indicate their response to a compound
        question—one question: do you understand, which inquired about the four legal
        principles—by a show of hands. The show-of-hands, group answer by the 32
        prospective jurors was a silent, nonverbal answer. A silent, nonverbal answer leaves
        no record concerning the individual prospective juror’s beliefs and opinions.
        Without a record for the court to evaluate the prospective juror’s beliefs and
        opinions, there is no way for the trial court or this court to assess juror impartiality.
        This trial court violated defendant’s right to a fair trial by not eliciting information
        from each prospective juror to determine their impartiality. Therefore, the trial court
        abused its discretion by permitting the prospective jurors to provide silent,
        nonverbal answers to the court’s questions.

¶ 116       Commentators have also stated, “It is arguably impossible for a trial judge to
        assess demeanor when there is no demeanor to assess, only silence.” Friedman,
        supra, at 940. In Mu’Min, 500 U.S. at 419-20, the trial court asked potential jurors,
        in a group, whether outside information they may have learned about the case
        would affect their impartiality. One potential juror responded affirmatively, but the
        remaining potential jurors simply remained silent. Id. at 420. The process in this
        case of having prospective jurors raise their hands if they believe they understand
        and accept the four legal principles is directly analogous to the silent response to
        group questioning in Mu’Min. See id. at 452 (Kennedy, J., dissenting) (“I fail to see
        how the trial court could evaluate the credibility of the individuals seated on this
        jury. The questions were asked of groups, and individual jurors attested to their own
        impartiality by saying nothing.”). In neither case was the trial court provided with
        any information about individual jurors’ biases or prejudices, nor with their actual
        understanding of the principles and ability to apply them to the case.

¶ 117        “[T]he trial court [has] no effective opportunity to assess the demeanor of each
        prospective juror in disclaiming bias” by simply having prospective jurors raise
        their hands along with everyone else. (Internal quotation marks omitted.) See id. at
        451 (quoting Mu’Min v. Commonwealth, 389 S.E.2d 886, 901 (Va. 1990) (Whiting,
        J., dissenting, joined by Stephenson and Hassell, JJ.)). The raising of a hand is
        lacking in “tone of voice *** [which may] suggest[ ] [bias] to the trial judge.” See
        id. at 433 (O’Connor, J., concurring); see also Patton v. Yount, 467 U.S. 1025, 1038
        n.14 (1984) (“Demeanor plays a fundamental role not only in determining juror
        credibility, but also in simply understanding what a potential juror is saying. Any




                                                 - 34 -
        complicated voir dire calls upon lay persons to think and express themselves in
        unfamiliar terms, as a reading of any transcript of such a proceeding will reveal.
        Demeanor, inflection, the flow of the questions and answers can make confused
        and conflicting utterances comprehensible.”). The trial court erred and abused its
        discretion when it used silent, nonverbal, show-of-hands group answers, which did
        not create a record about each juror’s biases and prejudices, and therefore there is
        no basis for the trial court or this court to evaluate each prospective juror’s
        qualifications to serve as an impartial juror.


¶ 118                   5. The Trial Court Erred When It Failed to Read the
                            Four Principles Verbatim When It Read the
                             Four Principles and Omitted the Numbers
                                      Separating the Principles

¶ 119        The majority holds the trial court did not err because “the circuit court read the
        specific principles set forth in the rule verbatim to the prospective jurors.”
        (Emphasis added.) Supra ¶ 27. A review of Rule 431(b) will reveal that the majority
        has misstated the facts. The trial court did not read Rule 431(b) verbatim. Compare
        Ill. S. Ct. R. 431(b) (eff. July 1, 2012), with supra ¶¶ 69-70. Therefore, by failing
        to read Rule 431(b) to the prospective jurors as written, the trial court abused its
        discretion.

¶ 120       Rule 431(b) numbers each principle. See Ill. S. Ct. R. 431(b) (eff. July 1, 2012).
        By doing so, Rule 431(b) demonstrates that each principle constitutes a distinct
        legal concept that should be recited separately by the trial court and answered
        separately by each prospective juror. A review of the trial transcript reveals the trial
        court omitted the numbers when it read the Rule 431(b) principles. See id. When
        the trial court failed to read the numbers “(1),” “(2),” etc., it failed to separate the
        principles into four distinct legal concepts. By failing to number the principles into
        separate, distinct legal concepts, the trial court made it difficult for the jurors to
        distinguish between the four principles and for the trial court to gauge each juror’s
        understanding and acceptance of each of the four principles. The trial court’s
        unnumbered admonishments thwarted the purpose of voir dire by engendering
        juror confusion as to the meaning of the four principles. Accordingly, the trial court
        erred and abused its discretion when it failed to read the Rule 431(b) principles




                                                 - 35 -
        verbatim, because it read the four principles but omitted the numbers separating the
        principles.


¶ 121                      6. The Trial Court Erred When It Omitted the
                           Numbers Separating the Four Principles and
                           by Doing So Collapsed the Four Rule 431(B)
                               Principles Into One Broad Statement

¶ 122       In this case, the record reveals the trial court read the Rule 431(b) principles
        without the numbers when it admonished the 32 prospective jurors. By omitting the
        numbers separating the Rule 431(b) principles, the principles were collapsed into a
        broad statement. See supra ¶¶ 69-70 (The Trial Court’s Application of Rule
        431(b)). Supreme court case law holds that the trial court must refrain from making
        a broad statement about the applicable law embodied in the four legal principles
        enumerated in the rule. See People v. Hunter, 2013 IL 114100, ¶ 17; Thompson,
        238 Ill. 2d at 607; Robidoux v. Oliphant, 201 Ill. 2d 324, 332-33 (2002). The
        committee comments to Rule 431 also state that the rule “seeks to end the practice
        where the judge makes a broad statement of the applicable law followed by a
        general question concerning the juror’s willingness to follow the law.” Ill. S. Ct. R.
        431, Committee Comments. Here, the trial court violated supreme court case law
        and the committee comments and abused its discretion, when it omitted the
        numbers separating the four principles and by doing so collapsed the four Rule
        431(b) principles into one broad statement.


¶ 123                       7. The Trial Court Erred When It Failed to
                             Read the Four Principles Verbatim When
                               It Added Words to the Legal Principles

¶ 124       Additionally, instead of reading the principles “verbatim,” a review of the trial
        transcript reveals the trial court added words that are not included in the principles.
        See supra ¶¶ 69-70. For example, the trial court stated, “there are a number of
        propositions of law that you must be willing to follow if you are going to serve as
        a juror in this case.” The trial court also stated, “a person accused of a crime is
        presumed to be innocent of the charge against him.” Rule 431(b) provides “the
        defendant is presumed innocent of the charge(s) against him or her.” Rule 431(b)



                                                - 36 -
        uses the word “defendant,” connecting the principle to Mr. Birge, the man on trial.
        But the trial court used the word “person,” which does not connect the jury to Mr.
        Birge. Next, Rule 431(b) uses the word “charge(s),” and defendant was charged
        with “burglary and arson,” but the trial court used the word “charge.”

¶ 125        It is clear from the preceding that the trial court added words and changed words
        in Rule 431(b). Therefore, the majority is misrepresenting facts when it stated the
        trial court read Rule 431(b) verbatim. The trial court abused its discretion when it
        added words and changed words and failed to read the four principles verbatim,
        with numbers separating the principles, so the 32 jurors could distinguish between
        the four principles of law. It would be impossible for the trial court to determine
        the 32 jurors’ beliefs and opinions from the Rule 431(b) admonishments that
        contained added words, changed words, and silent answers. Therefore, the trial
        court erred and abused its discretion when it failed to read the principles verbatim
        when it added its own words to the legal principles.


¶ 126                  8. The Trial Court Erred When It Abdicated Its Responsibility
                        to Determine the 32 Jurors’ Knowledge of the Four
                           Principles and Their Biases and Prejudices by
                       Permitting the 32 Jurors to Provide Silent, Nonverbal,
                       Show-of-Hands Group Answers to the Two Compound
                         Questions, Which Did Not Provide Information for
                       the Court to Assess Credibility, and Therefore the
                       Jurors’ Silent, Nonverbal Answers Did Not Provide
                       the Trial Court With Information to Make a Judicial
                            Decision About the 32 Jurors’ Impartiality

¶ 127       The trial court has the obligation in the first instance to impanel an impartial
        jury. Rosales-Lopez, 451 U.S. at 189. The Supreme Court has held that

               “[v]oir dire plays a critical function in assuring the criminal defendant that
           his Sixth Amendment right to an impartial jury will be honored. Without an
           adequate voir dire the trial judge’s responsibility to remove prospective jurors
           who will not be able impartially to follow the court’s instructions and evaluate
           the evidence cannot be fulfilled. [Citation.]” Id. at 188.




                                                - 37 -
¶ 128       I subscribe to the principle that it is “axiomatic that the greater the depth of the
        questions, the greater the opportunity to observe demeanor and the greater the
        quantum of information available to enable the trial judge to make an accurate
        assessment of credibility.” Friedman, supra, at 941. “ ‘[S]earching questioning of
        potential jurors . . . to screen out those with fixed opinions’ ” (emphasis omitted)
        (Mu’Min, 500 U.S. at 440 (Marshall, J., dissenting, joined by Blackmun and
        Stevens, JJ.) (quoting Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 564 (1976)))
        and content-based questions involving a juror’s beliefs and opinions must be asked
        of prospective jurors for the trial court to fulfill its obligation. In this case, the trial
        court’s failure to ask content-based questions—questions eliciting information
        from potential jurors about their beliefs and opinions—so that the court could
        determine the 32 jurors’ impartiality made the trial court’s Rule 431(b)
        admonishments an unreliable procedure for the court to determine each prospective
        juror’s impartiality so that an impartial jury could determine defendant’s guilt or
        innocence.

¶ 129       Raising one’s hand in a group is at best the prospective juror’s “own
        ‘assurance[ ] that he is equal to [the] task’ ” but is not a substitute for a judge’s
        determination the juror can be fair and impartial. (Emphasis in original.) Id.
        (quoting Murphy v. Florida, 421 U.S. 794, 800 (1975)). A prospective juror’s own
        assurances “ ‘cannot be dispositive of the accused’s rights.’ ” Id. (quoting Murphy,
        421 U.S. at 800). The prospective jurors are not to make their own determination
        as to whether they understand the principles for themselves.

¶ 130       The determination of whether the jurors understand and can be impartial is the
        exclusive function of the trial court. Murphy, 421 U.S. at 800 (“the juror’s
        assurances that he is equal to this task cannot be dispositive of the accused’s
        rights”). I agree with Justice Marshall’s dissent in Mu’Min, where he stated that
        “the trial court must do more than elicit a simple profession of open-mindedness
        before swearing that person into the jury.” Mu’Min, 500 U.S. at 440 (Marshall, J.,
        dissenting, joined by Blackmun and Stevens, JJ.). By letting jurors determine their
        own understanding and impartiality, the trial court completely abdicated its duty to
        protect defendant’s right to a fair trial by conducting a sufficient voir dire to
        empanel an unbiased jury.




                                                  - 38 -
¶ 131       The trial court erred and abused its discretion when it abdicated its duty to
        determine the prospective jurors’ understanding and impartiality by permitting the
        prospective jurors to determine their own understanding of the principles and their
        own impartiality. When the trial court judge cannot make a judicial determination
        about each prospective juror’s impartiality because the jurors have provided silent,
        nonverbal, show-of-hands group answers to the court’s questions, the defendant has
        been denied his right to a fair trial.


¶ 132                          G. The Evidence Is Closely Balanced

¶ 133       The second question to be answered in a first prong plain-error analysis is
        whether the evidence is closely balanced. The eight errors I have identified establish
        that “ ‘a clear or obvious error occurred’ ” in this case. People v. Sebby, 2017 IL
        119445, ¶ 48 (quoting Piatkowski, 225 Ill. 2d at 565). Next we must determine
        whether “ ‘the evidence is so closely balanced that the error alone threatened to tip
        the scales of justice against the defendant.’ ” Id. (quoting Piatkowski, 225 Ill. 2d at
        565).

¶ 134       The State presented the testimony of two police officers who arrived on the
        scene within minutes of being alerted to smoke and flames coming from Chief City
        Vapor. Neither officer testified that they saw defendant enter or leave Chief City
        Vapor or start the fire. The State also presented an arson investigator as an expert.
        He opined that the fire was incendiary in origin and was caused by someone
        introducing an open flame to a couch inside the store. But he agreed with defense
        counsel that the source of the open flame that ignited the fire could have been the
        lighter found on the countertop in the store or an unfiltered lit cigarette left on the
        couch. Considering all the State’s evidence, the State did not present any
        eyewitness testimony, or any forensic evidence, such as fingerprints or DNA
        (blood) or videos that connected defendant to the crimes charged.

¶ 135       Defendant testified that he did not burglarize or start the fire in Chief City
        Vapor. Defendant testified that, after he was released from the hospital for a drug
        overdose, his mother dropped him off at a gambling parlor. Defendant gambled at
        the parlor and then decided to walk over to this sister’s house, which is located
        several blocks past Chief City Vapor. After no one answered the door at his sister’s
        house, defendant started walking back to the gambling parlor. On his way back to



                                                - 39 -
        the gambling parlor defendant walked by Chief City Vapor, where, he testified, he
        picked up the hooded sweatshirt containing items the owner testified were removed
        from his store. Defendant testified that the items found in his possession when he
        was arrested were picked up off the sidewalk outside Chief City Vapor.

¶ 136       Without any eyewitness testimony, forensic evidence, or video evidence to
        connect defendant to the burglary or arson, and without any testimony to contradict
        defendant’s statement that he picked up items from the store off the sidewalk near
        the store, this court has a case where it must determine whom to believe. A
        commonsense assessment of the evidence reveals that the evidence was closely
        balanced in this whom-to-believe case. Id. ¶¶ 61, 63.


¶ 137                       H. Rule 431(b) Is Facially Unconstitutional

¶ 138       Sometimes, “[i]n the exercise of its judicial responsibility, it is necessary ***
        for the Court to consider the facial validity” of a statute or rule when that argument
        has not been raised by the parties. Citizens United v. Federal Election Comm’n, 558
        U.S. 310, 333 (2010); Whole Woman’s Health v. Hellerstedt, 579 U.S. ___, ___,136
        S. Ct. 2292, 2307 (2016). The due process clause of the fourth amendment to the
        United States Constitution “guarantees more than fair process; it offers heightened
        protection against government interference with certain fundamental rights and
        liberty interests.” (Internal quotation marks omitted.) In re N.G., 2018 IL 121939,
        ¶ 24 (quoting Washington v. Glucksberg, 521 U.S. 702, 719-20 (1997)). Although
        a Rule 431(b) violation does not itself “implicate a fundamental right or
        constitutional protection” (Thompson, 238 Ill. 2d at 614-15), criminal defendants
        do enjoy a fundamental right to a fair trial by an impartial jury. See People v.
        Peeples, 205 Ill. 2d 480, 517-18 (2002); Kingston v. Turner, 115 Ill. 2d 445, 466
        (1987) (citing People v. Gaston, 125 Ill. App. 3d 7 (1984)).

¶ 139       Laws that interfere with or place an undue burden on constitutional rights may
        be facially unconstitutional. See Whole Woman’s Health, 579 U.S. at ___, 136 S.
        Ct. at 2318 (holding Texas law facially unconstitutional where it placed an “ ‘undue
        burden’ on [a] constitutional right”); Kleindienst v. Mandel, 408 U.S. 753, 763
        (1972) (first amendment rights “ ‘may not constitutionally be abridged’ ” (quoting
        Red Lion Broadcasting Co. v. Federal Communications Comm’n, 395 U.S. 367,
        390 (1969)); Brown v. Louisiana, 383 U.S. 131, 142 (1966) (“Interference with [a



                                                - 40 -
        constitutional] right, [properly] exercised, by state action is intolerable under our
        Constitution.”). Our rules, like statutes, “must be construed to avoid an ***
        unconstitutional result.” In re Loss, 119 Ill. 2d 186, 194 (1987). A rule will be
        deemed facially invalid if no set of circumstances exist under which the statute or
        rule would be constitutional. Burns v. Municipal Officers Electoral Board of the
        Village of Elk Grove Village, 2020 IL 125714, ¶ 13. A rule that “ ‘has the effect of
        placing a substantial obstacle in the path of a’ ” defendant’s right to a fair trial by
        an impartial jury “ ‘cannot be considered a permissible means of serving its
        legitimate ends.’ ” See Whole Woman’s Health, 579 U.S. at ___, 136 S. Ct. at 2309
        (quoting Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S.
        833, 877 (1992)).

¶ 140       I believe we must ask whether the plain language of Rule 431(b) affords a
        criminal defendant the fair-trial protections, during voir dire, that he or she is
        entitled to under our constitutions or whether the current rule serves to deprive a
        criminal defendant of those rights and whether, therefore, Rule 431 is facially
        unconstitutional.

¶ 141      In Rinehart, this court stated:

           “Because there is no precise test for determining which questions will filter out
           partial jurors [citation], the manner and scope of the examination rests within
           the discretion of the trial court, and we review such decisions for an abuse of
           discretion. An abuse of discretion occurs when the conduct of the trial court
           thwarts the purpose of voir dire examination—namely, the selection of a jury
           free from bias or prejudice. [Citations.] Stated differently, a trial court does not
           abuse its discretion during voir dire if the questions create ‘a reasonable
           assurance that any prejudice or bias would be discovered.’ [Citation.]”
           (Emphasis added.) Rinehart, 2012 IL 111719, ¶ 16 (citing, inter alia, People v.
           Clark, 278 Ill. App. 3d 996, 1003 (1996)).

¶ 142       I believe the plain language of Rule 431 actually does “thwart[ ] the purpose of
        voir dire examination—namely, the selection of a jury free from bias or prejudice”
        (id.) and is therefore facially unconstitutional. The rule undermines the goals of
        voir dire in the following ways: the rule on its face (1) approves group questions;
        (2) permits silent, nonverbal, group answers; and (3) permits questions that lack
        content and, therefore, do not elicit information about each prospective juror so a



                                                - 41 -
        determination can be made about each prospective juror’s qualifications to serve
        on a jury. The rule does not require a voir dire that elicits information about each
        juror’s beliefs, opinions, biases, and prejudices in order to allow the removal of
        those prospective jurors who are biased or prejudiced to ensure an impartial jury is
        empaneled. See Rosales-Lopez, 451 U.S. at 188.

¶ 143       The purpose of voir dire is to ascertain sufficient information about prospective
        jurors’ beliefs and opinions so the trial court can make a judicial determination of
        their qualifications to serve on a jury impartially and remove those prospective
        jurors whose minds are so closed by bias and prejudice that they cannot apply the
        law as instructed. See Morgan, 504 U.S. at 729 (“part of the guarantee of a
        defendant’s right to an impartial jury is an adequate voir dire to identify unqualified
        jurors”); Wainwright, 469 U.S. at 424; Irvin, 366 U.S. at 723. Rule 431(b) does not
        pass the Morgan test.

¶ 144       Rule 431(b) is intended to allow information to be elicited to protect a criminal
        defendant’s right to a fair trial by an impartial jury. However, the current language
        of Rule 431(b) does not require the trial court to conduct a voir dire that requires
        the court to ascertain sufficient information about prospective jurors to enable the
        court to protect that right or so that attorneys can make informed decisions about
        the use of their peremptory challenges. Clark, 278 Ill. App. 3d at 1003 (“purpose
        of voir dire is to enable the trial court to select an impartial jury and to ensure that
        the attorneys have an informed and intelligent basis on which to exercise
        peremptory challenges” (citing, inter alia, Mu’Min, 500 U.S. at 431)).

¶ 145       Rule 431(b) does not require that Illinois trial courts engage in constitutionally
        mandated voir dire that ensures a defendant receives a fair trial before an impartial
        jury. Morgan, 504 U.S. at 729-30; see also Skilling, 561 U.S. at 385-95 (addressing
        the argument voir dire did not adequately detect and defuse juror bias). Because
        Rule 431(b) permits group questioning and silent group answers and does not
        ensure that defendants receive a fair trial before an impartial jury, the rule should
        be amended. In light of the facial infirmities of Rule 431(b), I would find Rule 431
        unconstitutional.


¶ 146                          I. Remedies to the Voir Dire Procedure




                                                 - 42 -
¶ 147        First, to comply with the constitution’s guarantee of a defendant’s right to a fair
        trial before an impartial jury, I would amend Rule 431(b) by requiring the trial court
        to ask content-based individual questions of each juror. The constitutional
        guarantee of a fair trial includes the defendant’s right to an adequate voir dire,
        which means the trial court asks questions of the jurors with content designed to
        elicit information to identify and remove those prospective jurors who will not be
        able to impartially follow the court’s instructions and evaluate the evidence in the
        case.

¶ 148       Second, the amended Rule 431(b) should not only prohibit group questions but
        should also prohibit silent, nonverbal, show-of-hands answers. As previously
        pointed out, silent, nonverbal, show-of-hands answers do not provide the court with
        any information about the individual juror’s beliefs and opinions so the court can
        determine each juror’s biases and prejudices and can use that information to remove
        those jurors who cannot be impartial and give the defendant a fair trial.

¶ 149       Third, the amended Rule 431(b) should prohibit questions that ask jurors
        whether they understand the four principles. The determination as to whether a juror
        understands the principles is not a juror determination but a judicial determination.
        By permitting the jurors to assess their own understanding, Rule 431(b) currently
        permits the jurors to invade the province of the judge and denies the defendant his
        right to a fair trial.

¶ 150       Fourth, the amended Rule 431(b) should include a definition of proof beyond a
        reasonable doubt. Proof beyond a reasonable doubt is a principle that lay people
        have difficulty understanding (how much evidence the State must present to convict
        a defendant of a crime). Commentators have made it clear that jurors and even law
        students have problems understanding legal principles. Commentators have also
        pointed out that 39 other states explain the concept of reasonable doubt:

               “Currently, the state courts are split on the issue of whether to define
           reasonable doubt. Illinois is in the minority of jurisdictions that admonish trial
           courts from defining the term reasonable doubt, even when asked by the jury
           for guidance. Only 10 other states find themselves in agreement with Illinois’
           position. As for the remaining 39 states, they leave the decision to define the
           term up to the trial court if there is no pattern jury instruction. The Federal
           Courts are also split as to defining reasonable doubt.” Bobby Greene,



                                                 - 43 -
           Reasonable Doubt: Is It Defined by Whatever Is at the Top of the Google Search
           Page?, 50 J. Marshall L. Rev. 933, 941 (2017).

        See also Timothy James Ting, It’s Time to Define “Beyond a Reasonable Doubt”,
        106 Ill. B.J. 24 (2018); O’Neill, supra.

¶ 151       Therefore, because Illinois is in the minority of jurisdictions that do not define
        reasonable doubt, I would define the principle in order to ensure the principle is
        applied properly by jurors and to ensure that every defendant receives a fair trial.

¶ 152       Finally, I would amend Rule 431(b) by mandating that a pretrial questionnaire
        be sent prior to trial to every prospective criminal trial juror. See State v. Chauvin,
        No. 27-CR-20-12646 (Dist. Ct. Hennepin County, Minn.), Special Juror
        Questionnaire,          https://www.mncourts.gov/mncourtsgov/media/High-Profile-
        Cases/27-CR-20-12646/JurorQuestionnaire12222020.pdf (Dec. 22, 2020) [https://
        perma.cc/F5TW-39ML] (reprinted in full in appendix A, infra); see also Race IAT,
        Project Implicit, https://implicit.harvard.edu/implicit/selectatest.html [https://
        perma.cc/BB9Z-3TJU] (last visited Feb. 11, 2021) (excerpt from the Race IAT
        (Implicit Association Test) gauging implicit racial bias reprinted in appendix B);
        see also Illinois Pattern Jury Instructions, Civil, No. 1.08 (approved May 2018)
        (Implicit Bias). The pretrial questionnaire can be used to familiarize jurors with
        legal principles, e.g., proof beyond a reasonable doubt, the presumption of
        innocence, and implicit and unconscious bias. See Anna Roberts, (Re)forming the
        Jury: Detection and Disinfection of Implicit Juror Bias, 44 Conn. L. Rev. 827
        (2012); Michael B. Hyman, Implicit Bias in the Courts, 102 Ill. B.J. 40 (2014);
        Cynthia Lee, A New Approach to Voir Dire on Racial Bias, 5 UC Irvine L. Rev.
        843 (2015). The pretrial questionnaire can also be used to elicit information about
        each juror’s beliefs and opinions and would assist the court and the attorneys in
        examining jurors during voir dire. This court can take judicial notice of the fact that
        the United States incarcerates more people than any other country in the world and
        that the largest percentage of the people incarcerated are people of color. See E.
        Ann Carson, U.S. Dep’t of Justice, Prisoners in 2018 (Apr. 2020), https://www.
        bjs.gov/content/pub/pdf/p18.pdf [https://perma.cc/S2NF-3PKG]. In light of the
        aforementioned facts, absent a discussion of implicit bias with each juror during
        voir dire, there is an impermissible risk that jurors’ individual biases will influence
        their jury deliberations. Finally, I make the aforementioned suggestions in order to




                                                - 44 -
        ensure that every criminal defendant receives equal protection of the laws. See, e.g.,
        Rivera v. Illinois, 556 U.S. 148, 161 (2009).


¶ 153                                    III. CONCLUSION

¶ 154        In sum, the trial court exercised its discretion to implement and execute Rule
        431 and followed the procedure prescribed by the plain text of the rule and this
        court’s interpretation of the rule. In doing so, the trial court in this case committed
        eight errors that singularly and in combination denied defendant his right to a fair
        trial by an impartial jury. See Ristaino v. Ross, 424 U.S. 589, 595-96 (1976) (and
        cases cited therein, stating that in Ham v. South Carolina, 409 U.S. 524 (1973), the
        Court “recognized that some cases may present circumstances in which an
        impermissible threat to the fair trial guaranteed by due process is posed by a trial
        court’s refusal to question prospective jurors specifically about racial prejudice
        during voir dire” and holding that view was “consistent with other determinations
        *** that a State had denied a defendant due process by failing to impanel an
        impartial jury”). Currently, Rule 431 permits group questioning of jurors, permits
        jurors to give silent, nonverbal, group answers to questions, and permits compound
        questions—which confuse jurors and produce incomprehensible answers—during
        voir dire. The current rule is also unconstitutional because it does not mandate
        individual questioning of jurors about their beliefs and opinions so the court can
        make a judicial determination of each juror’s impartiality and ensure the defendant
        receives a fair trial. The amended rule must mandate that the trial judge’s questions
        to the jurors are content-based, dependent upon the facts of the case, so that the trial
        court and this court have information that permits a judicial determination about
        each juror’s qualifications to serve as an impartial juror.

¶ 155       This court must codify and promulgate a procedure that complies with the
        constitution and protects a defendant’s right to a fair trial by an impartial jury. To
        comply with the constitution, the amended rule must prohibit group voir dire and
        mandate individualized content-based questioning of each juror so that the trial
        court and this court have a basis upon which to gauge each prospective juror’s
        credibility and qualifications to serve impartially on a jury. Finally, the amended
        rule must mandate that the judge is the only person who makes the decision as to
        each juror’s qualifications to serve and specifically prohibit relying exclusively on




                                                 - 45 -
        “the juror’s assurances that he [or she] is equal to this task.” Murphy, 421 U.S. at
        800 (“the juror’s assurances that he is equal to this task cannot be dispositive of the
        accused’s rights”).

¶ 156       In my opinion, the record does not establish that Mr. Birge received a fair trial
        before an impartial jury because the voir dire in this case was structurally defective.
        Therefore, I would reverse the judgment of the appellate court, reverse defendant’s
        conviction, and remand the case for a new trial. Consequently, I respectfully
        dissent.




                                                - 46 -
¶ 157                                                          APPENDIX A
                                                        27-CR-20•12646
                                                                                                                 Filed in DisO'iel Court
                                                                                                                    State of Minneso1a
                                                                                                                12/22/2020 12:14 PM
        District Court Use Only:



                l\lIN:\'ESOT.\                          Hennepin County Special
                .Jl1DICIAL BRANCH
        .. OlKIJI.JlDICl\l.Dl,IRICI • m,'\IPl'("Ol'I\
                                                        Juror Questionnaire

           You are a potential juror in the trial of four former police officers charged in connection with
           the death of George Floyd. From this day forward, DO NOT read or intentionally view anything
           about these cases or do any investigation or research related to these cases.


           The information in this questionnaire is for the judge and attorneys that will be involved in this
           trial and is required information. This questionnaire will be filed as a public document in the
           court record at the end of the trial, but until then, your name and the fact that you are a
           potential juror will NOT be public. For that reason, DO NOT disclose to anyone that you are a
           potential juror in this case.


           *..PLEASE USE BLACK PEN ONLY AND DO NOT WRITE ON THE BACK OF ANY PAGE.

           ·••you MUST RETURN THIS SHEET ANO THE COMPLETED QUESTIONNAIRE BY JANUARY 2, 2021.

                Your Juror Identification Number (9 digits): _ _ _ _ _ _ _ _ _ _ _ _ _ __

                Your Full Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                Your Phone Numbers (cell, work and home): _ __ __ _ _ __ _ _ _ __

                Your Email Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

            You should bring a picture ID with you when you come to court for the first time.


        Your contact information will remain confidential and available only to District Court staff. The parties
        and attorneys for the parties will have access to your name, but will refer to you in the courtroom by a
        random number to be assigned by District Court. Contact the District Court Jury Office at (612) 348-3158
        if you have any questions.

        By returning the completed questionnaire, you are declaring under penalty of perjury that
        everything you have stated in t his document is t rue and correct.

        I understand and do so declare.

        Sign Here: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


        Signed on this date _ _ _ _ _ _ _ in _ _ _ _ _ _ County.




                                                                         - 47 -
                                                 2 7-CR· 20· 12646
                                                                                                             Filed ln Dislricl Courl
                                                                                                                State of Minnesota
                                                                                                            12122/2020 12:14 PM
District Court Use Only:


STATE OF M INNESOTA                                                                                 DISTRICT COURT

COUNTY OF HENNEPIN                                                                      FOURTH JUDICIAL DISTRICT



St ate of Minnesot a,

                         Plaintiff,
                                                                     SPECIAL JUROR QUESTIONNAIRE
vs.

Derek Michael Chauvin,                                               Dist Ct. File 27·CR-20-12646
Tou Thao,                                                            Dist Ct. File 27·CR-20-12949
Thomas Kiernan Lane ,                                                Dist Ct. File 27•CR-20-12951
J. Alexander Kueng,                                                  Dist Ct. File 27·CR-20-12953

                         Defendants.




      Please answer all of the questions as completely and honestly as you can. You must answer all
      questions, but you may answer "PRIVATE" if disclosure of some of your past experiences would be
      particu larly sensitive, traumatic, or embarrassing and the judge will address those questions in
      court as privately as possible. As you answer t hese questions, please keep in mind that there are
      no "right" or "wrong" answers, but you are answering these questions under oath and YOU WILL
      BE REQUIRED TO VERIFY UNDER OATH THAT YOUR ANSWERS ARE TRUE WH EN YOU COME TO
      COURT FOR THE FI RST TI ME.




               ***Ext ra blank pages are attached if you need additional room for answers***




          PART I. KNOWLEDGE OF THE CASE

          On May 25, 2020, George Floyd died after an interact ion with Minneapolis Police. The
          charges in t his case stem from that incident.




                                                        2




                                                                     - 48 -
                                           27-CR· 20·12646
                                                                                  Filed ln Dislricl Courl
                                                                                     State of Minnesota
                                                                                  12122/2020 12:14 PM
District Court Use Only:




   1. What do you know about this case from media repo rts?


       IT IS IMPORTANT FOR THE PARTIES TO KNOW ALL OF THE DETAILS YOU REMEMBER ABOUT
       THESE EVENTS, THE CASE, GEORGE FLOYD, ANO DEFENDANTS DEREK CHAUVIN, TOU THAO, J.
       ALEXANDER KUENG ANO THOMAS LANE. PLEASE TAKE YOUR TIME TO SEARCH YOUR MEMORY
       AND PROVIDE A FULL ACCOUNT OF WHAT YOU RECALL FROM WHAT YOU HAVE HEARD OR
       SEEN IN THE MEDIA. THIS WILL HELP TO SHORTEN THE JURY SELECTION PROCESS.




                                                 3




                                                             - 49 -
                                                27-CR· 20·12646
                                                                                                  Filed ln Dislricl Courl
                                                                                                     State of Minnesota
                                                                                                  12122/2020 12 :14 PM
District Court Use Only:

   2. From what you have seen, read, or heard, do you have a general impression of the defendant s?
      D Very negative      D Somewhat negative        D Neutral D Somewhat positive
      D Very positive     D Other:
      Why do you feel that way?




   3. From what you have seen, read, or heard, do you have a general impression of George Floyd?
      D Very negative      D Somewhat negative        □ Neutral    □ Somewhat positive
      □ Very positive    □ Other:
       Why do you feel that way?




   4. Do you, or someone close to you, have any direct or indirect connections to these events?
      0 Yes D No If yes, please explain:




   5. Have you ever watched video of George Floyd's death on the news or the Internet? 0 Yes O No
       If yes, how many times have you seen videos from the incident, in whole or in part, on TV or on
       the Internet? □ 1 time □ 2-3 times D 4-5 t imes D 6 or more t imes




   6. Have you ever talked about George Floyd's death with your family, friends, or co-workers, or
      discussed it online, for example, on social media? □ Yes □ No
       If yes, what opinions have you expressed?




   7. Did you, or someone close to you, participate in any of the demonstrations or marches against
      police brutality that took place in Minneapolis after George Floyd's death? □ Yes, me □ Yes,
      someone close to me □ No.
        If you participated, explain how much you were involved.




       If you participated, d id you carry a sign? What did it say?




                                                      4




                                                                  - 50 -
                                              27-CR· 20·12646
                                                                                                  Filed ln Dislricl Courl
                                                                                                     State of Minnesota
                                                                                                  12122/2020 12 :14 PM
District Court Use Only:



   8. Did you or someone you know get injured or suffer any property damage during the protests that
      took place after George Floyd's death? □ Yes □ No



   9. Do you believe your community has been negatively o r positively affected by any of the protests
      that have taken place in the Twin-Cities area since George Floyd's deat h?




   10. No matter what you have heard or seen about this case, and no matter what opinions you might
       have formed, can you put all of that aside and decide this case only on the evidence you receive
       in court, follow the law, and decide the case in a fair and impartial manner?




        PART II. MEDIA HABITS

   1. What is your primary source of news?



   2.   How often do you read a hard copy or on line version of a newspaper? D Every day D Several
        t imes a week □ Once or twice a week □ Less often than once a week □ Never

   3. What newspapers do you regu larly read?



   4. What podcasts do you regularly listen to?



   5.   How often do you listen to local news on t he radio Qr watch news on television? □ Every day
        □ Several times a week □ Once or twice a week □ Less often than once a week □ Never

   6. Which local radio or television news station do you listen to or watch most?




   7.   How often do you see local news or news related updates on social media sites such as Facebook
        or Twitter? □ Every d ay □ Several t imes a week D Once or twice a week D Less often than once
        a week □ Never

   8. What social media platforms do you use regularly, if any?



                                                    5




                                                                - 51 -
                                               27-CR· 20·12646
                                                                                                       Filed ln Dislricl Courl
                                                                                                          State of Minnesota
                                                                                                       12122/2020 12 :14 PM
District Court Use Only:



        PART Ill. POLICE CONTACTS

   1. The defendants in th is case were officers for the Minneapolis Police Department. Is there
      anything about their employment with the MPD that would prevent you from rendering a fair and
      impartial verdict in this case?




   2.   Do you have regular contact w ith any law enforcement agencies, employees, or officers through
        your work, your neighborhood, or in your social life?
        If "Yes," please expla in:




   3.   Have you, or someone close to you, ever helped support or advocated in favor of or against police
        reform? If "Yes," please explain:




   4.   Have you, or someone close to you, ever been arrested for a crime?       □ Yes □ No

        If yes, how did the police handle the arrest? □ They acted professionally □ They acted
        unprofessionally □   They were verbally abusive □ They used excessive force □ I don't know




   5.   Have you, or someone close to you, ever been the victim of a crime where the police were called?
        □ Yes □  No    If "Yes," please expla in the circumstances:




   6. Were you satisfied or unsatisfied with how the police responded?    □   Very satisfied   □   Somewhat
        satisfied □ Neutral □ Somewhat unsatisfied □ Very unsatisfied □ I don't know




   7.   Have you ever personally seen the police use more force than was needed?       □ Yes □ No
        If "Yes," please explain:




                                                     6




                                                                 - 52 -
                                                                27-CR· 20· 12646
                                                                                                                          Filed ln Dislricl Courl
                                                                                                                             State of Minnesota
                                                                                                                         12122/2020 12:14 PM
District Court Use Only:

       8.     Have you ever been rest ra ined or put in a chokehold, for example, by law enforcement or during a
              self-defense class? □ Yes □ No If "Yes," please explain:




       9.     Please circle t he choice that reflect s your honest opinion:

                                                                   Strongly        Somewhat   No Opinion   Somewhat   Strongly
                                                                    Agree           Agree                  Disagree   Disagree

 a.         Discrimination is not as bad as the media                                             3           4          5
            makes it out to be.

 b.         Blacks and other minorities do not receive                                            3           4          5
            equal treatment as whites in the criminal
            justice system.
 c.         Police in this country treat whites and blacks                                        3           4          5
            equally.

 d.         Police in my community make me feel safe.                                             3           4          5
 e.         I support defunding the Minneapolis Police                                            3           4          5
             Department.

 f.         Minneapolis police officers are more likely to                                        3           4          5
            respond with force when confronting black
            suspects than when dealing with white suspects.


            Because law enforcement officers have such
 g.                                                                                               3           4
            dangerous jobs, it is not right to second guess
            decisions they make while on duty.

            The criminal just system is biased against racial
 h.                                                                                               3           4
            and ethnic minorities.

            I do not trust the police.                                                            3           4

 j.         People today do not give our law enforcement                                          3           4
            officers the respect they deserve.

 k.         Local police departments try to cover up                                              3           4
            excessive force rather than correct it.
 I..        I think that news reports about police brutality                                      3           4
            against racial minorities is only the tip of the
            iceberg.



       10. Have you ever been trained on how to restrain someone or use a chokehold? □ Yes □ No



       11. Do you have any martial arts training or experience?                    D Yes D No




                                                                       7




                                                                                   - 53 -
                                                2 7-CR· 20· 12646
                                                                                                        Filed ln Dislricl Courl
                                                                                                           State of Minnesota
                                                                                                       12122/2020 12:14 PM
District Court Use Only:

   12. Other than what you have already described above, have you, or anyone close to you,
       participated in protests about police use of force or police brutality? □ Yes □ No




   13. How favorable or unfavorable are you about Black Lives Matter? D Very favorable D Somewhat
       favorable □ Neutral □ Somewhat unfavorable □ Very unfavorable. Please explain your choice:




   14. How favorable or unfavorable are you about Blue lives Matter? □ Very favorable □ Somewhat
       favorable □ Neutral □ Somewhat unfavorable □ Very unfavorable.      Please explain your choice:




PART IV. PERSONAL BACKGROUND

   1.    Age\Gender:



   2.   Highest level of education you have completed (list any degrees and areas of study for any
        education beyond high school)?




   3. Your Work Status (Full-time, Part-Time, Self-employed, Disabled,       Student, Retired, et c.)? Your
      occupat ion\employer?




   4. Previous f ive positions or occupations (on ly if within last 10 years)?




   5. What city do you live in and how long have you lived there?




                                                       B




                                                                    - 54 -
                                                27-CR· 20· 12646
                                                                                                       Filed ln Dislricl Courl
                                                                                                          State of Minnesota
                                                                                                      12122/2020 12:14 PM
District Court Use Only:

   6.   Please list other cities or states you have lived in and approximately how long: (include up to 5
        most recent places)




   7.   Marital status?




   8. Spouse or partner's work status (Full-time, Part-Time, Self.employed, Disabled, Student, Retired,
        etc.)? 0ccupation\employer?



   9.   Highest level of education completed by spouse or partner (list any degrees and areas of study
        beyond high school)?


   10. What are the ages, genders and work of you r children if you have any?




   11. Have you ever served in t he mi litary? If so, please list Branch, Highest Rank, Approximate Dates of
       Service and whether you served in combat.




    12. Do you, or anyone close to you, have any training or experience (work or volunteer) in the
        following areas?
                       No            Yes                          Please Provide Limited Details
Law                    D     □ Self D Spouse
                             D Family
                             D Close Friend

Law enforcement           D   0 Self D Spouse
                              D Family
                              D Close Friend

Criminal justice or       D   D Self D Spouse
criminology                   D Family
                              D Close Friend

Forensic Science          D   □ Self D Spouse
                              D Family
                              D Close Friend

                                                       9




                                                                   - 55 -
                                                     27-CR· 20· 12646
                                                                                                             Filed ln Dislricl Courl
                                                                                                                State of Minnesota
                                                                                                            12122/2020 12:14 PM
District Court Use Only:

Medicine or               □    □ Self □ Spouse
Healthcare                     □ Family
                               □   Close Friend

Counseling,               □    □ Self   □ Spouse
Psychology or                  □ Family
Mental Health                  □   Close Friend

Civil Rights o r Social   D    □ Self □ Spouse
Justice Issues                 □ Family
                               □ Close Friend



13.       Have you, o r anyone close to you, had any of the following experiences?


                          No             Yes                               Please Provide Limited Details
Victim of Crime?          □    □ Self □ Spouse
                               □ Family
                               □ Close Friend


Accused of a Crime?       □    □ Self □ Spouse
                               □ Family
                               □   Close Friend

Struggle with Drug        □    □ Self   □   Spouse
Addiction?                     □ Family
                               □ Close Friend



14.      W ould any of t he experiences you noted above make it d ifficult for you to be fair and impartial?
         If so, why?




15.        Have you had any of the following cou rt experiences?



                          No    Yes                                 Please Provide Limited Details
Served on a jury in a     □        □
criminal case?
Served on a jury in a     □        □
civil case?
Testified as a            □        □
witness in a court
case?
Served on a grand         □        □
jury?
                                                           10




                                                                        - 56 -
                                                 2 7-CR· 20· 12646
                                                                                                  Filed ln Dislricl Courl
                                                                                                     State of Minnesota
                                                                                                 12122/2020 12:14 PM
District Court Use Only:

I
Worked for the            O       □
judicial branch?      I       I
    16. Would any of t he experiences you noted above make it difficult for you to be fair and
         impartial? Is so, why?




    17. Please list any hobbies or special interests you have:




    18. Please list any organizations you have belonged to or in which you participate,
         including as an active volunteer or financial supporter. Th is could include veterans
         groups, service clubs, social clubs, unions, professional, volunteer, neighborhood,
         educational or political groups.




PART V. OPINIONS REGARDING JUSTICE SYSTEM


    1.   Do you believe that the jury system in this country is a fair system? Why or why not?




    2.   Do you believe ou r criminal justice system works? Why or why not?




    3.    Under our system of just ice, defendants are presumed innocent of the criminal
         charges against them. Would you have any difficulty following t his principle of law?




                                                        11




                                                                     - 57 -
                                                27-CR·20·12646
                                                                                                        Filed ln Dislricl Courl
                                                                                                           State of Minnesota
                                                                                                       12122/2020 12:14 PM
District Court Use Only:

   4. Under our system of justice, the prosecution has the burden of proving the defendant guilty
       beyond a reasonable doubt. Would you have any difficulty following this principle of law?




   5. Under our system of justice, defendants have the right to remain silent, and if they exercise
       that right, their silence is not to be used against them. Would you have any difficulty
       following this principle of law?



   6. Under our system of justice, the potential consequences of your verdict, including potential
       penalty or punishment, must not in any way affect the jury's decision as to whether or not
       the prosecution has proven the defendant guilty beyond a reasonable doubt. Would you
       have any difficulty following this principle of law?



   7. Under our system of justice, the jury must decide the case solely on the evidence
       produced in court and the law that the judge instructs, and not because of bias, passion,
       prejudice, or sympathy. Would you have difficu lty following this principle of law?




       PART VI. TRIAL LENGTH AND ABILITY TO SERVE


   1. Our best prediction is t hat jury selection will last from March 8, 2021 to March 26, 2021. You will
      have to appear at the Hennepin Cou nty Government Center for 1-2 days in t hat timeframe (your
      t ime to appear will be assigned later). If you are selected for the jury in t his case, you will have to
      appear every weekday starting March 29, 2021 until trial and deliberations are finished (estimated
      to be three t o four weeks). Is there any significant hardship or reason why you cannot serve during
      t his t ime period?




   2. During jury deliberation (and possibly for part of the trial), the jury will be sequestered. That
      means the jury will work into the evenings and be taken to a hotel to stay overnight . Is t here any
      reason you cannot be sequestered overnight ?




                                                     12




                                                                 - 58 -
                                                 2 7-CR· 20· 12646
                                                                                                             Filed ln Dislricl Courl
                                                                                                                State of Minnesota
                                                                                                            12122/2020 12:14 PM
District Court Use Only:



   3. Secure parking will be provided for jurors, free of charge. Are you able to drive yourself, or have
      someone drop you of f each day?



   4. How difficult do you think it would be for you to evaluate graphic photographs
       or video, including photos and video of a person who has died?




   5. The jury is told not to read, watch, or listen to news accounts of a trial they are involved in
       until it is over, and not to talk to anyone about the case, not even to one another, and to not
       post anyth ing on social media or elsewhere, including t hrough jury deliberations. Wou ld you
       find it difficult to follow these instructions for any reason?




   6. Is there a reason why you would not be able to give your complet e attention t o a trial during
       your t ime as a juro r?




   7. Do you have any religious or philosophical beliefs, which would make it difficu lt for you to
       be a juror?




   8. Do you have any medical, visual, hearing, physical, or other impairment that may affect
       your ability to serve as a juror on t his case?




   9. Is t here any other reason that you could not be a fair and impart ial juror in t his case? If yes,
       please explain.




                                                         13




                                                                     - 59 -
                                               2 7-CR· 20· 12646
                                                                                                Filed ln Dislricl Courl
                                                                                                   State of Minnesota
                                                                                               12122/2020 12:14 PM
District Court Use Only:

   10. Is t here anything else t he judge and attorneys should know about you in relation to
       serving on this jury?




   11. Do you want to serve as a juror in this case? D Yes D No D Not Sure

   12. Why do you feel that way about serving as a juror in th is case?




                                                     14




                                                                   - 60 -
                           27.CR-20-12646            Fiktd in Dl:S10Ct COurt
                                                       State of Minnesota
                                                     12122/2020 12 14 PM
District Court Use Only:




                                   15




                                            - 61 -
                           27.CR-20-12646            Fiktd in Dl:S10Ct COurt
                                                       State of Minnesota
                                                     12122/2020 12 14 PM
District Court Use Only:




                                   16




                                            - 62 -
¶ 158                                                                             APPENDIX B

   Experiment                                                                                         https:'iimplil:Rlian ard .cdu 'implicit-'S1udy111d• -



            Questionnaire
                                                                           Page 1 out of 3

            Which statement best describes you?

              I strongly prerer V\/h1te people to Black people.

              I moderately prefer \l\-1lite people to Black people.

              I slightly prefer White people to Blaek people.


              I like White people and Blaek people equally.


              I sfightly prefer Black people to 'J\lhite people.

              I moderately prarer Black people to White people

              I strongly p,efer Black people to White people.


            Tip: For quick response, ciick to serect your answer. and then clack again to submil.



                                                                   [-        Submit
                                                                                                                             Oectine to Answer




   I of I                                                                                                                             2/1012021 , 2:06 Pl




                                                                                             - 63 -